


Confidential
















ASSET PURCHASE AGREEMENT


between


GREEN PLAINS GRAIN COMPANY LLC
GREEN PLAINS GRAIN COMPANY TN LLC
,
as sellers,
and
GREEN PLAINS RENEWABLE ENERGY, INC
(with respect to Sections 5.3, 5.12, 5.13 and 8)


and


THE ANDERSONS, INC.
as buyer




dated as of
October 26, 2012




1

--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
Page
1.
PURCHASE AND SALE
1
1.1


Purchased Assets
1
1.2


Excluded Assets
2
1.3


Assumed Liabilities
3
1.4


Excluded Liabilities
3
 
 
 
2.
PURCHASE PRICE; PAYMENT
3
2.1


Purchase Price
3
2.2


Payment
4
2.3


Valuing Inventory and Grain Contracts
4
2.4


Working Capital Adjustment Statement
5
2.5


Settlement of Definitive Purchase Price
6
2.6


Purchase Price Allocation
7
2.7


Prorations and Adjustments
7
 
 
 
3.
REPRESENTATIONS AND WARRANTIES
8
3.1


Representations and Warranties of SELLER
8
3.2


Representations and Warranties of BUYER
14
3.3


No Other Representations or Warranties
15
 
 
 
4.
COVENANTS PRIOR TO CLOSING
15
4.1


Pre-Closing Access to Information
15
4.2


Conduct of Business Pending the Closing
15
4.3


Further Actions
16
4.4


Notice
16
 
 
 
5.
ADDITIONAL COVENANTS
16
5.1


Cooperation
16
5.2


Insurance
16
5.3


Restrictive Covenants
18
5.4


Corporate Name
18
5.5


Receivables
18
5.6


Third Party Communications
19
5.7


Transition Services
19
5.8


Employee Matters
19
5.9


Post Closing Inventory Deliveries
20
5.10


Nonassignable Contracts and Rights
20
5.11


Further Assurances
20
5.12


Superior Proposal
20
5.13


Fees and Expenses
22
5.14


Environmental Matters
22
5.15


Tax Matters
23


2

--------------------------------------------------------------------------------




 
 
 
6.
CONDITIONS PRECEDENT TO BUYER'S OBLIGATIONS
23
6.1


Accuracy of Representations and Warranties; Performance of Obligations
24
6.2


No Injunction, Etc.
24
6.3


Delivery of Documents
24
6.4


Material Adverse Change
24
6.5


HSR Act Waiting Period    
24
6.6


Metropolitan Life Consent
24
 
 
 
7.
CONDITIONS PRECEDENT TO SELLER's OBLIGATIONS
24
7.1


Accuracy of Representations and Warranties; Performance of Obligations
24
7.2


No Injunction, Etc.
25
7.3


Delivery of Purchase Price and Documents
25
7.4


HSR Act Waiting Period
25
7.5


Metlife Note Consent
25
 
 
 
8
INDEMNIFICATION
25
8.1


Indemnification by SELLER
25
8.2


Indemnification By BUYER
26
8.3


Procedures Relating to Indemnification Between SELLER and BUYER
26
8.4


Procedures Relating to Indemnification for Third Party Claims
26
8.5


Insurance Effect
27
8.6


No Offset
27
8.7


Exclusive Remedy
27
 
 
 
9.
CLOSING
27
9.1


Closing Date
27
9.2


Items to be Delivered by SELLER
28
9.3


Items to be Delivered by BUYER
28
 
 
 
10.
TERMINATION
28
10.1


General
29
10.2


Post-Termination Obligations
29
10.3


No Liabilities in Event of Termination
29
 
 
 
11.
MISCELLANEOUS
30
11.1


Publicity
30
11.2


Bulk Transfer Laws
30
11.3


Assignment
30
11.4


Parties in Interest
30
11.5


Law Governing Agreement
30
11.6


Amendment
30
11.7


Waiver
30
11.8


Notice
31
11.9


Expenses
31
11.10


Schedules
32


3

--------------------------------------------------------------------------------




11.11


Interpretive Provisions
32
11.12


Section Headings; Table of Contents
33
11.13


Severability
33
11.14


No Strict Construction
33
11.15


Jurisdiction; Venue; Waiver of Jury Trial    
33
11.16


Entire Agreement
33
11.17


Counterparts
33
11.18


No Third Party Beneficiaries
33
11.19


Definitions
34


4

--------------------------------------------------------------------------------






SCHEDULES
Schedule 1.1(a)        Real Property Description
Schedule 1.1(g)     Assumed Contracts
Schedule 2.1(c)        Adjusted Working Capital
Schedule 3.1(c)
—
No Violation
Schedule 3.1(d)
Schedule 3.1(e)
Schedule 3.1(e)(i)
—
Parts inventory
Financial Statements
Statement of Income
Schedule 3.1(e)(ii)
—
Asset and Liability Statement
Schedule 3.1(f)
—
Tax Matters
Schedule 3.1(g)
—
Absence of Certain Changes
Schedule 3.1(h)
—
No Litigation
Schedule 3.1(i)
—
Compliance with Laws and Orders
Schedule 3.1(j)
—
Licenses and Permits
Schedule 3.1(k)
—
Environmental Matters
Schedule 3.1(l)
—
Title to Assets; Liens
Schedule 3.1(m)
—
Real Property
Schedule 3.1(n)
—
Material Contracts
Schedule 3.1(o)
Schedule 3.1(p)
—
Benefit Plans
List of Employees
Schedule 3.1(r)
Schedule 3.1(t)
Schedule 3.1(v)
Schedule 3.1(w)
Schedule 3.1(x)
Schedule 3.1(z)
Schedule 3.1(aa)
—
Affiliate Transactions
Receivables
Equipment in Good Order
Product Warranties
Suppliers/Customers
Insurance
Transferred IP



EXHIBITS


Exhibit 1.2(i)
Exhibit 2.1
—
IP
Additional Liabilities
Exhibit 2.3
—
Inventory and Contract Valuation Methods
Exhibit 5.8
—
Employee Matters


5

--------------------------------------------------------------------------------










ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and effective as of
October 26, 2012 between Green Plains Grain Company LLC, a Delaware limited
liability company, and Green Plains Grain Company TN LLC, a Delaware limited
liability company, (each individually, and collectively as the context may
require, “SELLER”), Green Plains Renewable Energy, Inc. (“GPRE”) and The
Andersons, Inc., an Ohio corporation (“BUYER”).
WHEREAS, SELLER is engaged in the ownership and operation of 12 grain handling
and storage, agronomy, plant nutrient and fuel distribution facilities (each, a
“Facility” and collectively, the “Facilities”) having an aggregate grain storage
capacity of 36,032,000 bushels and located in the states of Iowa, and Tennessee,
and listed, together with the individual SELLER owning such Facility on Schedule
3.1(m); and
WHEREAS, BUYER desires to purchase from SELLER, and SELLER desires to sell to
BUYER, the Facilities as identified on Schedule 3.1(m) (collectively, the
“Business”) and substantially all the assets of SELLER that are used in the
Business, upon the terms and subject to the conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and covenants set forth in this Agreement, SELLER and BUYER agree as
follows (capitalized terms used herein are defined in the sections in which they
first appear, or in Section 11.18; the parties acknowledge that the Business is
owned by three different affiliated entities, two of which are selling assets
hereunder, and the third, Great Lakes, is being conveyed as an entity, but all
accounting and financial terms shall be construed as though the Business were a
single enterprise owned and being sold by a single entity, unless the context
expressly requires otherwise) :
1.
PURCHASE AND SALE

1.Purchased Assets
. Upon the terms and subject to the conditions set forth in this Agreement, on
the Closing Date, SELLER shall sell and transfer to BUYER, and BUYER shall
purchase and accept from SELLER, all of SELLER's right, title and interest in
and to the following assets at the Closing Date (collectively, the “Purchased
Assets”):
(a)All real property owned by, and leased to, SELLER and associated with the
Business at the locations listed in Schedule 3.1(m) consisting of approximately
182.074 acres of land, more or less, and as legally described on Schedule 1.1(a)
attached hereto (the “Real Property”).
(b)The tangible personal property owned by SELLER and used in the Business
acceptable to BUYER associated with locations listed in Schedule 3.1(m),,
including without limitation all machinery, equipment, tools, parts, furniture,
office equipment, computer hardware, supplies and materials (but excluding
Inventory);
(c)SELLER's inventories of grain (“Grain”), plant nutrients, herbicides and
pesticides (collectively “Nutrients”), propane, other fuels, materials and
supplies and all other items of inventory carried and sold or utilized by SELLER
in the ordinary course of business at the Facilities being purchased (all such
items of inventory, including Grain and Nutrients, are collectively called, the
“Inventory”), excluding the Retained Inventory in determined in accordance with
the provisions of Exhibit 2.3, and including Inventory of the Business in
storage at any Facility, stored elsewhere on behalf of SELLER, or which has been
paid or contracted for by Seller and either not yet delivered, in each case to
the extent deemed acceptable by BUYER in its reasonable determination;
(d)The originals, or where not available, copies of books, records and other
documentation owned by SELLER that relate to the Business, including without
limitation, all storage, inspection, receipt, delivery and maintenance records,
abstracts of title, the organization, corporate and tax records of Great Lakes,
and customer and supplier lists;
(e)The customer lists, supplier lists, business processes, operating procedures,
technical know-how, logos, tradenames, trademarks, servicemarks, copyrights,
computer programs, algorithms, software

6

--------------------------------------------------------------------------------




(including the Agris software program and license) and other intellectual
property owned by Seller and used or held for use in the Business, but not
including the name “Green Plains Grain Company” and the term “Green Plains” (the
“Transferred Intellectual Property”);
(f)The non-defaulted, commercial contracts for the future delivery, purchase or
sale of Inventory which is to be delivered to the Facilities, including without
limitation contracts and agreements (i) for the purchase and delivery of Grain
(“Grain Purchase Contracts”), (ii) for the delayed pricing of Grain (“Delayed
Pricing Contracts”), and (iii) for the sale of Grain to certain customers
(“Grain Sale Contracts”; all such types of Grain contracts being collectively
called, the “Grain Contracts”). All Grain Contracts to be assumed shall be
subject to BUYER's acceptance thereof in its reasonable determination consistent
with Exhibit 2.3, Section 10 which shall be indicated by BUYER prior to the
Closing Date, and are listed by type, name, date, delivery date and place, price
and quantity in Schedule 1.1(g) (the Grain contracts being assumed pursuant to
this Agreement being called, the “Assumed Grain Contracts”);
(g)The licenses and permits that are described in Item 1 of Schedule 3.1(j) (the
“Assumed Permits”);
(h)The limited liability company units owned by Green Plains Grain Company LLC
in Great Lakes Grain Storage LLC (“Great Lakes”), and all rights, title and
interests associated therewith, including the right to serve as manager to such
entity pursuant to the Servicing Agreement;
(i)The certain equipment leases described in Schedule 1.1(g) and other contracts
providing for the delivery or provision of ordinarily needed supplies and
services, in each case entered into in the ordinary course of business, and
otherwise acceptable to BUYER in its reasonable determination (the “Assumed
Contracts”); and
(j)The goodwill associated with all of the foregoing.
2.Excluded Assets
. Except as and to the extent specifically set forth in Section 1.1, SELLER
shall not sell or transfer to BUYER, and BUYER shall not purchase or acquire
from SELLER, any other assets of SELLER. Without limitation, and notwithstanding
the provisions of Section 1.1, SELLER shall not sell or transfer to BUYER, and
BUYER shall not purchase or acquire from SELLER, any of the following assets:
(a)Any rights in or to the franchise of SELLER to be a limited liability company
or corporation, or its charter, articles of incorporation, corporate seal,
minute books, equity unit books and other company records relating to its
limited liability company existence and capitalization;
(b)Any equity interest in SELLER or in any entity in which SELLER owns any
equity interest, except as set forth in (Section 1.1(h) above);
(c)Any consideration to be delivered to SELLER pursuant to this Agreement or any
other rights of SELLER under this Agreement or the other documents and
instruments to be executed and delivered pursuant to this Agreement;
(d)Any cash and cash equivalents of SELLER;
(e)Any of SELLER's assets that are consumed, sold or disposed of in the ordinary
course of business prior to the Closing;
(f)Any inventories of Grain not accepted by BUYER for purchase hereunder;
(g)Any contracts to which SELLER is bound which have not been accepted by BUYER
as Assumed Grain Contracts or Assumed Contracts;
(h)Any notes, drafts, accounts receivable, and other rights to payment and the
full benefit of all security for such rights to payment;
(i)The intangible personal property of SELLER, if any, that do not comprise
Transferred Intellectual Property (the parties acknowledging that the name
“Green Plains Grain Company” and “Green Plains” and the associated logo are
among the Excluded Assets) and which are listed with specificity in Exhibit
1.2(i);
(j)Any rights in, to and under insurance policies;
(k)Any claims for contribution, indemnity rights and similar claims and causes
of action arising from or relating to any of the Excluded Liabilities;

1

--------------------------------------------------------------------------------




(l)Any advance payments, accrued rebates, prepaid items and expenses, any rights
of offset and credits, any attorney-client privileges and rights related thereto
and any other intangible rights and assets (other than the goodwill described in
Section 1.1(j));
(m) All Receivables;
(n) Any books, records and other documentation of SELLER (i) relating to
accounting matters or to Taxes or associated Tax Returns or (ii) relating to any
of the other Excluded Assets or to the Excluded Liabilities; and
(o)Any of SELLER's facilities not listed in Schedule 3.1(m).
3.Assumed Liabilities
4.. Upon the terms and subject to the conditions of this Agreement, BUYER shall
assume effective as of the Closing, and from and after the Closing BUYER shall
pay, discharge or perform when due, as appropriate, only the following
Liabilities of the SELLER (the "Assumed Liabilities"), and no other Liabilities:
(a)all accounts payable to trade creditors of the Business that are unpaid and
not delinquent at the Closing Date and that either (i) are reflected on the
Interim Balance Sheet or (ii) arose in the ordinary course of the Business
between the Interim Balance Sheet Date and the Closing Date; and
(b)all Liabilities in respect of the Assumed Grain Contracts and Assumed
Contracts but only to the extent that such Liabilities thereunder are required
to be performed after the Closing Date, were incurred in the ordinary course of
the Business and do not relate to any failure to perform, improper performance,
warranty or other breach, default or violation by the Seller on or prior to the
Closing.
(c)all amounts outstanding under the note payable to MetLife dated October 28,
2011 (the “MetLife Note”).
1.4    Excluded Liabilities
. Except as and to the extent specifically set forth in Section 1.3, BUYER is
not, and shall not, assume or agree to pay, perform or discharge any liabilities
of SELLER.
2.
PURCHASE PRICE; valuations; PAYMENTS

1.Purchase Price
. (a) The purchase price (the “Purchase Price”) for the Purchased Assets shall
be the sum of (i) the Base Cash Consideration, plus (ii) the Adjusted Working
Capital as of the Interim Balance Sheet Date, plus or minus (iii) the Working
Capital Adjustment, and plus (iv) assumption of the Assumed Liabilities.
(b) “Base Cash Consideration” shall be $95,500,000.
(c) “Adjusted Working Capital” shall mean the sum of SELLER's and Great Lakes'
working capital items included in Purchased Assets and Assumed Liabilities as
calculated pursuant to the provisions of Exhibit 2.1(c), which is determined on
a consolidated basis for all the SELLER entities in accordance with GAAP applied
on a basis consistent with its application to the preparation of the SELLER's
internally prepared balance sheet as of such date, with the following
qualifications, regardless whether in conformance with GAAP:
(i) “MetLife Note Credit” shall mean, as of the date of determination, the sum
of the outstanding principal balance of, and all accrued and unpaid interest,
fees (including one-half the transfer fees payable to MetLife and one-half the
related out of pocket costs for any redocumentation and refiling requirements),
penalties and other charges on, the MetLife Note. For avoidance of doubt, the
parties acknowledge that the MetLife Note Credit shall not be considered a
component of Adjusted Working Capital;
(ii) Inventory shall be valued in accordance with the provisions of Exhibit 2.3;

2

--------------------------------------------------------------------------------




(iii) the cost of goods or services to be delivered after the Closing which were
prepaid by the SELLER, and entered into in the ordinary course of business, and
reasonably approved by BUYER shall be credited in calculating Adjusted Working
Capital;
(iv) any customer prepayments received by the SELLER prior to the Closing Date
in respect of any Assumed Grain Contract or Assumed Contract to sell any good or
perform any service, after the Closing, which obligation has been assumed by
BUYER shall be deducted in calculating Adjusted Working Capital;
(v) Assumed Grain Contracts will be brought to market pursuant to the provisions
of Section 2.3(c), (d) and (e); and
(vi) any other liabilities or reserves of the SELLER not otherwise reflected in
the Closing Date Balance Sheet, but agreed by the parties to be deducted in
calculating Adjusted Working Capital, shall be so deducted in calculating
Adjusted Working Capital; Exhibit 2.1(c) lists those liabilities agreed to as of
the date of this Agreement, but the parties may agree to the inclusion and
amount of additional such liabilities.
(d) “Adjusted Working Capital” as of the Interim Balance Sheet Date or the
Measurement Date shall mean the Adjusted Working Capital based upon the criteria
set forth in Section 2.1(c) and otherwise as reflected in the Interim Balance
Sheet, or the Closing Balance Sheet, as applicable. The Adjusted Working Capital
as of the Interim Balance Sheet Date is reflected on Exhibit 2.1(c) and is
agreed by the Parties to be $37,587,874.
(e) “Interim Balance Sheet” shall mean the closing balance sheet as prepared by
the SELLER's accountants included in its Financial Statements as of the Interim
Balance Sheet Date.
(e) “Working Capital Adjustment” shall mean the difference between the
calculation of Adjusted Working Capital as of the Measurement Date, in
accordance with the methodology identified in Section 2.1(c), and the Adjusted
Working Capital as of the Interim Balance Sheet Date, in accordance with such
same methodology.
2.2.     Payment
(a)    Assumption of Assumed Liabilities. At the Closing, BUYER shall execute
and deliver to SELLER such undertakings and instruments of assumption as are
necessary to evidence BUYER's assumption of the Assumed Liabilities, in form and
substance reasonably satisfactory to BUYER and SELLER.
(b)    Cash Payment of Estimated Purchase Price. At the Closing, BUYER shall pay
to the SELLER an estimate of the Purchase Price equal to $104,754,541 (the
“Estimated Purchase Price”), which is the sum of (i) the Base Cash
Consideration, plus (ii) the Adjusted Working Capital as of the Interim Balance
Sheet Date based upon the criteria set forth in Section 2.1(c), less (iii) the
MetLife Note Credit as of the Closing Date. The Estimated Purchase Price shall
be replaced by the definitive Purchase Price upon determination of the Working
Capital Adjustment as of the Measurement Date pursuant to the provisions of
Section 2.4. The Estimated Purchase Price shall be paid at the Closing in
immediately available funds to an account that SELLER has designated.
2.3. Valuing Inventory and Grain Contracts.
(a) Inventory Measurements. Inventory shall be valued for purposes of Section
2.1(c)(i) as follows: (a) Attached as Exhibit 2.3 is the parties' agreed
methodology for determining the volume, weight or number, as applicable of
Grain, Nutrients and other Inventory on site at the SELLER's Facilities, or held
for SELLER' Business elsewhere, as of the close of business the business day
preceding the Closing Date (the “Measurement Date”).



3

--------------------------------------------------------------------------------




(b) Inventory Valuations. SELLER and BUYER shall, in good faith, jointly perform
the Inventory counts, measurements and calculations necessary to determine the
amount and valuation of the Inventory at the Measurement Date in accordance with
Section 2.3(a), and shall prepare a detailed statement of their calculations
used to determine such valuations not more than 15 days following the Closing
Date. If, despite their good faith efforts, the parties are unable to agree
jointly upon either such measurements or the calculations therefrom within such
period, then in such event a third party appraiser shall be selected by the
parties to perform such measurements and make such calculations utilizing the
methodology and reference provided in Exhibit 2.3. If BUYER and the SELLER are
unable to agree upon a third party appraiser, then their respective independent
industry expert, appraiser, or certified public accountants shall be requested
to designate a third party appraiser, and such designation shall be binding upon
the parties. The third party appraiser shall not judge, review or alter the
methodology and valuation reference standards provided in Exhibit 2.3. The
determination of the third party appraiser shall be binding upon the parties.
The fees and expenses of the third party appraiser shall be borne equally by
BUYER and SELLER.
(c)Grain Purchase Contracts. Assumed Grain Contracts will be marked to market on
the Closing Date pursuant to the procedures set forth in Exhibit 2.3 (“Grain
Contract Procedure”) hereto and any net gain attributable to the bringing of
such agreements to market will be credited in the determination of Adjusted
Working Capital and any net loss attributable to bringing such agreements to
market will be deducted in the determination of Adjusted Working Capital.
(d) Delayed Pricing Contracts. Existing Delayed Pricing Agreements will be
assigned to BUYER by SELLER at Closing, and BUYER will assume all obligations of
SELLER thereunder pursuant to Section 1.3; provided that any accrued and unpaid
charges on unpriced Delayed Pricing Contracts shall be credited to Adjusted
Working Capital at Closing based on established rates existing as of Closing.
Obligations assumed by BUYER related to Delayed Pricing Agreements will be
deducted from Adjusted Working Capital pursuant to the procedures outlined in
Exhibit 2.3.
(e)Grain Sale Contracts. Grain Sale Contracts will be marked to market on the
Closing Date pursuant to the procedures set forth in Exhibit 2.3 and any net
gain attributable to the bringing of such agreements to market will be credited
in the determination of Adjusted Working Capital and any net loss attributable
to bringing such agreements to market will be deducted in the determination of
Adjusted Working Capital.
(f) Nutrients, fuel and other inventory shall be valued at the lesser of such
items' aggregate cost to SELLER, or their fair market replacement value.
  


2.4    Working Capital Adjustment Statement.
(a) Within 20 days following the Closing Date, BUYER, and SELLER, will prepare
an unaudited Measurement Date consolidated balance sheet (the “Closing Balance
Sheet”) and calculation of Working Capital Adjustment, pursuant to the
provisions of Section 2.1(c) (the “Working Capital Adjustment Statement”). The
Closing Balance Sheet shall be prepared in accordance with GAAP applied on a
basis consistent with its application in the preparation of the Interim Balance
Sheet, except as otherwise required pursuant to this Agreement, while Working
Capital Adjustment Statement shall be calculated in accordance with Sections
2.1(c) and 2.3. If BUYER and SELLER are unable to agree upon the Working Capital
Adjustment Statement within such period, BUYER's version of such statement will
be submitted to SELLER for review and resolution pursuant to the provisions of
Section 2.4(b), (c) and (d).
(b) Upon receipt from BUYER, SELLER shall have 15 days to review the Working
Capital Adjustment Statement (the “Review Period”). If SELLER disagrees with
BUYER's computation of Working Capital Adjustment, SELLER may, on or prior to
the last day of the Review Period, deliver a notice to BUYER (the “Notice of
Objection”), which sets forth its objections to BUYER's calculation of Working
Capital Adjustment; provided that the Notice of Objection shall include only
objections based on (i) non-compliance with the standards set forth in
Section 2.1(c) for the determination of Working Capital Adjustment or
disagreement with the valuations of the items described in Section 2.3, and

4

--------------------------------------------------------------------------------




(ii) mathematical errors in the computation of Working Capital Adjustment. Any
Notice of Objection shall specify those items or amounts with which SELLER
disagrees, together with a detailed written explanation of the reasons for
disagreement with each such item or amount, and shall set forth SELLER's
calculation of Working Capital Adjustment based on such objections. To the
extent not set forth in the Notice of Objection, SELLER shall be deemed to have
agreed with BUYER's calculation of all other items and amounts contained in the
Working Capital Adjustment Statement.
(c) Unless SELLER delivers the Notice of Objection to BUYER within the Review
Period, SELLER shall be deemed to have accepted BUYER's calculation of Working
Capital Adjustment and the Working Capital Adjustment Statement shall be final,
conclusive and binding. If SELLER delivers the Notice of Objection to BUYER
within the Review Period, SELLER and BUYER shall, during the 30 days following
such delivery or any mutually agreed extension thereof, use their commercially
reasonable efforts to reach agreement on the disputed items and amounts in order
to determine the amount of Working Capital Adjustment. If, at the end of such
period or any mutually agreed extension thereof, BUYER and SELLER are unable to
resolve their disagreements, they shall jointly retain and refer their
disagreements to an independent accounting firm of national reputation selected
by the SELLER's and BUYER's respective independent certified public accountants
or investment banking firms (the “Independent Expert”). The parties shall
instruct the Independent Expert promptly to review Sections 2.1, 2.2, 2.3 and
2.4 and to determine solely with respect to the disputed items and amounts so
submitted whether and to what extent, if any, the Working Capital Adjustment set
forth in the Working Capital Adjustment Statement requires adjustment. The
Independent Expert shall base its determination solely on written submissions by
BUYER and SELLER and not on an independent review. BUYER and SELLER shall make
available to the Independent Expert all relevant books and records and other
items reasonably requested by the Independent Expert. The parties shall request
that the Independent Expert deliver to BUYER and SELLER, as promptly as
practicable but in no event later than 45 days after its retention, a report
which sets forth its resolution of the disputed items and amounts and its
calculation of Working Capital Adjustment; provided that in no event shall
Working Capital Adjustment as determined by the Independent Expert be less than
BUYER's calculation of Adjusted Working Capital set forth in the Working Capital
Adjustment Statement nor more than SELLER's calculation of Working Capital
Adjustment set forth in the Notice of Objection. The decision of the Independent
Expert shall be final, conclusive and binding on the parties. The costs and
expenses of the Independent Expert shall be allocated between the parties based
upon the percentage which the portion of the contested amount not awarded to
each party bears to the amount actually contested by such party. Each party
agrees to execute, if requested by the Independent Expert, a reasonable
engagement letter, including customary indemnities in favor of the Independent
Expert.




(d) “Final Working Capital Adjustment” means the “Working Capital Adjustment”
(i) shown in the Working Capital Adjustment Statement delivered by BUYER to
SELLER pursuant to Section 2.4(a), if no Notice of Objection with respect
thereto is timely delivered by SELLER to BUYER pursuant to Section 2.4(b); or
(ii) if a Notice of Objection is so delivered, as determined pursuant to
Section 2.4(c). If the Adjusted Working Capital as of the Interim Balance Sheet
Date amount exceeds the Adjusted Working Capital as of the Measurement Date,
SELLER shall pay to BUYER, in the manner and with interest as provided in
Section 2.5, an amount of cash equal to such excess (the “Excess Amount”). If
Adjusted Working Capital as of the Interim Balance Sheet Date is less than
Adjusted Working Capital as of the Measurement Date , BUYER shall pay to SELLER,
in the manner and with interest as provided in Section 2.5, an amount of cash
equal to the amount of such deficiency (the “Deficit Amount”).


2.5. Settlement of Definitive Purchase Price.

5

--------------------------------------------------------------------------------




(a) Within three Business Days after Final Adjusted Working Capital has been
finally determined pursuant to Section 2.4(a)-(d): (i) if there is an Excess
Amount, SELLER shall pay to BUYER an amount equal to such Excess Amount,
together with interest calculated as set forth below, and (ii) if there is a
Deficit Amount, BUYER shall pay to SELLER an amount equal to such Deficit
Amount, together with interest calculated as set forth below. Any such payment
shall be made by wire transfer of immediately available funds to an account
designated in writing by BUYER or SELLER, as the case may be, at least one
Business Day prior to such transfer. The amount of any payment to be made
pursuant to this Section 2.5 shall bear interest from and including the Closing
Date to but excluding the date of payment at a rate per annum equal to the sum
of 2% plus the Prime Rate as published in The Wall Street Journal, in effect
from time to time during the period from the Closing Date to the date of
payment. Such interest shall be calculated daily on the basis of a year of 365
days and the actual number of days elapsed, without compounding. If a portion of
the Final Adjusted Working Capital amount is not in dispute, and is not being
reviewed by the Independent Expert (the “Non-Disputed Amount”), then an amount
equal to the excess of the Non-Disputed Amount over the amount in dispute shall
be payable within three Business Days of the calculation thereof (for example,
if the Non-Disputed Amount is $10,000, and the amount being disputed is $3,000,
then $7,000 shall be payable within such 3 Business Day period, with the
remaining non-disputed $3,000 being payable, or offset, when the disputed amount
is resolved under Section 2.4.).
(b) Any rights accruing to a party under this Section 2.5 shall be in addition
to and independent of the rights to indemnification under Article VIII.


2.6 Purchase Price Allocation
. The Purchase Price shall be allocated among the Purchased Assets (or groups of
such assets) for tax purposes on the basis of the relative fair market values of
such Purchased Assets (or groups of such assets) as of the Closing Date in
accordance with the applicable provisions of Section 1060 of the Code (the
“Purchase Price Allocation”). On or before December 31, 2012, BUYER, at its
expense, shall obtain third party appraisals of the tangible Purchased Assets
and provide SELLER with written notice of the relative fair market values of the
Purchased Assets (or groups of Purchased Assets). SELLER shall have the right to
consent to such determination of fair market values, which consent shall not be
unreasonably withheld, conditioned or delayed. If SELLER does not so consent and
BUYER and SELLER are unable to resolve a dispute relating to the Purchase Price
Allocation within 15 days after SELLER provides BUYER with written notice of
dispute (or such longer period as SELLER and BUYER agree), then the
determination of the Purchase Price Allocation shall be resolved by an
independent third-party appraiser mutually selected by BUYER and SELLER, the
cost of which shall be shared equally by SELLER and BUYER and the determination
of which shall be final and binding on the Parties. BUYER and SELLER acknowledge
that, as of the date of this Agreement, they anticipate that the Purchase Price
Allocation will consist of the following asset categories: inventory, contracts,
real property; equipment; general intangibles; and goodwill. Each Party shall
(a) be bound by the Purchase Price Allocation and (b) file all Tax Returns
(including amended returns and claims for refund) in a manner consistent with
the Purchase Price Allocation and otherwise act in accordance with the Purchase
Price Allocation in the preparation of all financial statements and in the
course of any Tax audit, Tax review or Tax litigation relating to the Purchase
Price Allocation.
2.7    Prorations and Adjustments
. All prorations provided to be made “as of the Closing Date” shall be made as
of 12:01 a.m. on the Closing Date, and shall be deemed final at Closing. The
following items shall, as applicable, be prorated between SELLER and BUYER or
credited to SELLER or BUYER:
(a) Taxes and Special Assessments. SELLER shall pay all real estate taxes and
installments of assessments, penalties, late charges and interest for the Real
Property that were due and

6

--------------------------------------------------------------------------------




payable as of the Closing Date, and that are not yet due and payable but are, or
will be assessed on the Real Property for tax years ending prior to or within,
the calendar year within which, the Closing Date occurs. Real estate taxes and
installments of assessments for tax years within which the Closing occurs shall
be prorated between SELLER and BUYER to the Closing Date. If the amount of real
estate taxes and assessments for the current year is not known as of Closing,
then prorations shall be based on the amount of real estate taxes and
assessments for the immediately prior year. (b) Other Items. Such other items as
are customarily prorated in transactions of the type contemplated by this
Agreement shall be prorated and/or paid in accordance with local custom in the
states in which the Facility are located, to the extent not otherwise credited
in this Agreement.
(c) Utilities / Service Providers. Prior to the Closing Date, Seller and Buyer
shall jointly contact and notify all utilities and other services providers to
the Business, including without limitation, all gas, electric, water, waste,
phone, internet and other utilities and providers, of the change in ownership of
the Business effective as of 12:01 a.m. as of the Closing Date. All charges,
fees and other amounts to be paid to said utilities and/or service providers
prior to the Closing Date shall be paid by SELLER and all charges, fees and
other amounts on and after such Closing Date shall be the sole cost and
responsibility of BUYER.


3.
REPRESENTATIONS AND WARRANTIES

1.Representations and Warranties of SELLER
. Each SELLER jointly and severally makes the following representations and
warranties, each of which representations and warranties relates to each SELLER
individually, and all the SELLERS collectively, to BUYER, which shall be
accurate in all respects as of the Closing Date as if made on the Closing Date,
except for inaccuracies of representations or warranties the circumstances
giving rise to which, individually or in the aggregate do not constitute and
could not reasonably be expected to have a Material Adverse Effect:
(a)Due Organization and Power. SELLER is an entity duly organized and validly
existing and in good standing under the laws of its jurisdiction of
organization. SELLER has all requisite power, legal right and authority to own,
operate and lease its properties and to carry on its business as and where such
is currently conducted. SELLER has all requisite power, legal right and
authority to execute and deliver this Agreement and the other documents and
instruments to be executed and delivered by SELLER pursuant hereto and to carry
out the transactions contemplated hereby and thereby. Great Lakes is an entity
duly organized and validly existing and in good standing under the laws of its
jurisdiction of organization. Great Lakes has all requisite power, legal right
and authority to own, operate and lease its properties and to carry on its
business as and where such is currently conducted.
(b)Authority. The execution and delivery by SELLER of this Agreement and the
other documents and instruments to be executed and delivered by SELLER pursuant
hereto and the consummation by SELLER of the transactions contemplated hereby
and thereby have been duly authorized by SELLER. No other or further act or
proceeding on the part of SELLER is necessary to authorize this Agreement or the
other documents and instruments to be executed and delivered by SELLER pursuant
hereto or the consummation by SELLER of the transactions contemplated hereby and
thereby. All required consents, approvals, resolutions or other authorization of
Great Lakes, or any member therein, or any other third party or Governmental
Entity required under the organizational documents of Great Lakes or the laws of
the state of its organization have been, or by the Closing Date will be,
obtained in order to transfer the limited liability company units therein owned
by Green Plains Grain Company LLC pursuant to this Agreement, and no further act
or omission is required to effectuate such transaction. This Agreement
constitutes, and when executed and delivered, the other documents and
instruments to be executed and delivered by SELLER pursuant hereto will
constitute, valid and binding agreements of SELLER, enforceable in accordance
with their

7

--------------------------------------------------------------------------------




respective terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other Laws affecting creditors' rights generally and by
general equitable principles.
(c)No Violation. Neither the execution and delivery by SELLER of this Agreement
or the other documents and instruments to be executed and delivered by SELLER
pursuant hereto nor the consummation by SELLER of the transactions contemplated
hereby and thereby (i) will violate any Law or Order applicable to SELLER, (ii)
except as set forth in Schedule 3.1(c) and for filings required under and in
compliance with the applicable requirements of the HSR Act, will require any
authorization, consent or approval by, filing with or notice to any Governmental
Entity or (iii) subject to obtaining the consents, or providing the notices,
referred to in Schedule 3.1(c), will violate or conflict with, or constitute a
default (or an event that, with notice or lapse of time, or both, would
constitute a default) under, or will result in the termination of, or accelerate
the performance required by, or result in the creation of any Liens (other than
Permitted Liens) upon any of the Purchased Assets, any term or provision of the
charter, bylaws or similar organizational documents of SELLER, or Great Lakes or
of the express terms of any contract to which SELLER or Great Lakes is a party
or by which SELLER, Great Lakes or any of their respective assets or properties
is bound, except for such violations, conflicts, defaults, terminations,
accelerations or Liens that would not, individually or in the aggregate, have a
Material Adverse Effect or prevent delay or otherwise interfere with the ability
of SELLER to perform its obligations under this Agreement.
(d)Production Records/ Parts inventories. SELLER provided as part of its
diligence production records of the Business indicating put-through, Grain and
Nutrient volumes, maintenance (scheduled and performed), inventory
specifications, energy consumption, and other relevant Facility operating
records for fiscal years 2009, 2010 and 2011, and year to date 2012. Included in
Schedule 3.1(d) is a detailed parts and equipment inventory, current as of the
Interim Balance Sheet Date. Within 20 days following the Closing Date, an
updated parts and equipment inventory shall be provided by SELLER reflecting
changes consistent with the requirements of Section 4.2 and current as of the
Measurement Date.
(e)Financial Statements. Included as Schedule 3.1(e)(i) are the financial
statements of the Business for the fiscal years ended December 31, 2009, 2010
and 2011, and unaudited interim financial statements for the period ended
September 30, 2012 (the “Financial Statements”). Such financial statements
fairly present, in all material respects, the results of operations of the
Business for the period indicated in accordance with generally accepted
accounting principles in the United States as applied on a basis consistent with
past practices, except that footnote disclosures required under GAAP are omitted
for all periods and the interim statement remain subject to normal year-end
adjustments (the effect of which will not reflect a Material Adverse Effect to
the Business). There are no material liabilities, obligations or commitments,
absolute or contingent, matured or unmatured relating to the Business, required
by GAAP to be reflected in the financial statements except (a) as reflected or
reserved against in the financial statements; (b) current liabilities which have
arisen after the most recent balance sheet date in the ordinary course of
business consistent with past practices; or (c) as otherwise set forth in
Schedule 3.1(e).
(f)Tax Matters. Except for those real property taxes and assessments that are
described in Section 2.7 , all Taxes due and owing by SELLER or Great Lakes have
been paid or adequately accrued by SELLER or Great Lakes, as applicable. All tax
returns have a due date prior to the Closing Date have been, or shall be, filed
prior to the Closing Date. Except as set forth in Schedule 3.1(f), as of the
date of this Agreement, there is no audit examination, deficiency or proposed
adjustment pending or, to the knowledge of SELLER, threatened with respect to
any Taxes due and owing by SELLER or Great Lakes. All sales and use taxes due
and payable in respect of the Business have been paid or adequately accrued.
(g)Absence of Certain Changes. Except as set forth in Schedule 3.1(g), from
December 31, 2011 until the date of this Agreement, there has not been (i) any
material adverse change in the financial condition or results of operations of
the Business, other than changes arising from Transaction Developments; (ii) any
material increase in the compensation payable or to become payable to any
Transferred Employee, except those occurring as a result of the application of
compensation plans and processes existing as of December 31, 2011; (iii) any
sale, lease or other transfer or disposition

8

--------------------------------------------------------------------------------




of any material properties or assets of SELLER or utilized by SELLER primarily
in the Business, except for the sale of properties and assets, including
inventory items, in the ordinary course of business; (iv) any early termination
of any contract that would have constituted a Material Contract but for such
early termination, other than in the ordinary course of business; or (v) any
material change in the financial or Tax accounting principles or methods of
SELLER.
(h)No Litigation. Except as set forth in Schedule 3.1(h), as of the date of this
Agreement, (i) there is no litigation, arbitration or similar proceeding pending
or, to the knowledge of SELLER, threatened against SELLER, Great Lakes or
relating to the Purchased Assets, the Assumed Liabilities or the Business, and
(ii) there is no outstanding Order against SELLER, Great Lakes or the Purchased
Assets, the Assumed Liabilities or the Business except for items under (i) or
(ii) that would not, individually or in the aggregate, have a Material Adverse
Effect.
(i)Compliance With Laws and Orders. Except as set forth in Schedule 3.1(i),
SELLER has conducted the Business, and maintained its assets, in compliance with
all applicable Laws or Orders, except for violations that would not,
individually or in the aggregate, have a Material Adverse Effect.
(j)Licenses and Permits. SELLER has all licenses, permits, approvals,
authorizations and consents of all Governmental Entities required, in the case
of SELLER, for the conduct of the Business as currently conducted by SELLER and
for the operation of the Facility as currently operated by SELLER, except for
failures to have such licenses, permits, approvals, authorizations or consents
that would not, individually or in the aggregate, have a Material Adverse
Effect. Except as set forth in Schedule 3.1(j), SELLER is in compliance with all
such licenses, permits, approvals, authorizations and consents (as applicable),
except for such instances of noncompliance that would not, individually or in
the aggregate, have a Material Adverse Effect.
(k)Environmental Matters. Except as set forth in Schedule 3.1(k), or as
disclosed in the Phase I and Phase II reports set forth in Schedule 3.1(k):
(i)SELLER and Great Lakes are in compliance in all material respects with (A)
all Environmental Laws applicable to the operations at the Facilities and (B)
all permits, licenses, registrations and other authorizations required to be
obtained by SELLER or Great Lakes under applicable Environmental Laws to operate
the Facilities as currently operated;
(ii)No Hazardous Substances have been produced, sold, used, stored, transported,
handled, released, discharged or disposed of at or from any Facility currently
owned or leased by SELLER or Great Lakes in a manner that violated any
applicable Environmental Law.;
(iii)No Facility is listed in CERCLIS, the federal National Priorities List or
any similar state or federal lists of suspected contaminated property;
(iv) No Hazardous Substances have been produced, sold, used, stored,
transported, handled, released, discharged or disposed of by SELLER or Great
Lakes at or from any Facility in a manner that violated any applicable
Environmental Law. SELLER and Great Lakes are not subject to any order, decree
or judicial determination requiring investigation or clean-up of any Hazardous
Substance under any Environmental Law at any Facility;
(v)There are no underground storage tanks located at any Facility, nor has the
Facility previously contained any underground storage tanks;
(vi)Neither SELLER nor Great Lakes has received written notice from any
Governmental Entity or other third party that the Facility is in violation or
allegedly in violation of, does not comply with or allegedly does not comply
with, or is the basis for liability or alleged liability under, any applicable
Environmental Law; and
(vii)None of the material located at the Facility contain any asbestos.
(l)Title to Assets; Liens. (i) SELLER has good, valid and legal title or
leasehold title (as applicable) in and to all of the personal property
comprising the Purchased Assets, free and clear of all Liens other than
Permitted Liens. Great Lakes has good, valid and legal title or leasehold title
(as applicable) in and to all of the personal property appearing on its balance
sheet, free and clear of all Liens other than Permitted Liens.

9

--------------------------------------------------------------------------------




(i)SELLER has good, valid and legal title in and to each parcel of real property
constituting the Facilities, free and clear of all Liens other than Permitted
Liens. Great Lakes has good, valid and legal title in and to each parcel of real
property constituting the Facilities owned by it, free and clear of all Liens
other than Permitted Liens.
(m) Real Property. Schedule 3.1(m) lists all Real Property used by the conduct
of the Business, or held for potential expansion of the Business. Such Real
Property is suitable for the operations of the Business as currently conducted.
SELLER has not received written notice that any public improvements have been
commenced or are planned that may result in special assessments against or
otherwise materially adversely affect any Facility. Except as set forth in
Schedule 3.1(m), SELLER has not received written notice of any (i) planned or
proposed increase in assessed valuation of any Facility or (ii) Order requiring
repair to, alteration of or correction of any existing condition affecting any
Facility or the improvements located thereon. Except as set forth in Schedule
3.1(m), neither the whole nor any portion of any Facility is subject to any
Order to be sold or is being condemned, expropriated or otherwise taken by any
Governmental Entity with or without payment of compensation therefore, and to
the knowledge of SELLER, no such condemnation, expropriation or taking has been
proposed. Except as set forth in Schedule 3.1(m), to the knowledge of SELLER,
(A) no building on any portion of any Facility is in violation of any zoning law
or building code and (B) no required certificate of occupancy for any building
on any portion of any Facility has been denied, revoked or terminated. To the
knowledge of SELLER, the zoning applicable to any Facility permits, without
condition or variance, the conduct of the Business as presently conducted. All
water, sewer, gas, electric, telephone, drainage facilities and all other
utilities required by Law, or necessary or appropriate for the conduct of the
Business are connected to the Facilities and provided pursuant to valid permits
to municipal or public utility services or drainage facilities, are fully
operable, and adequate service to the Facilities and the Business as presently
and forseeably conducted and to the knowledge of SELLER, no fact or situation
exists which may result in the termination of any utility service. All of the
buildings and improvements on the Real Property are in good condition and
working order except as set forth in Schedule 3.1(m). The Real Property consists
of no less than 182.074 acres and, to Seller's knowledge and except as disclosed
in the surveys of the Real Property provided by SELLER to BUYER or completed by
BUYER, no buildings, railroad tracks, driveways or improvements on any Real
Property encroach onto adjacent property or easements, and no buildings,
driveways or improvements owned by other parties encroach onto the Real
Property. No materials or labor have been provided to the Real Property that
could give rise to a lien under the law. There are no leases for any part of the
Real Property not set forth on Schedule 3.1(n).
(n)Material Contracts. Schedule 3.1(n) sets forth a list, as of the date of this
Agreement, of each of the following types of contracts to which SELLER or Great
Lakes is a party and each of the following types of contracts that relate
primarily to the Business to which SELLER is a party, other than those contracts
which constitute Assumed Contracts which are listed in Schedule 1.1(f) (each, a
“Material Contract”):
(i)Any real or personal property lease (whether SELLER or Great Lakes is a
lessor or lessee);)
(ii)Any collective bargaining or similar contract with any labor union or other
employee representative of a group of employees;
(iii)Any employment contract with any Transferred Employee involving future
liability for payment of wages or salaries (other than at-will arrangements);
(iv)Any joint venture or partnership contract;
(v)Any contract containing non-competition covenants that materially restrict
the future business activity of SELLER or Great Lakes; and
(vi)Any contract evidencing indebtedness for borrowed money;
(vii)Any contract, note, instrument or other agreement evidencing indebtedness
for borrowed money, or a commitment to provide credit, either as debtor or
creditor in excess of $60,000;
(viii)Any contract, instrument, security or other document evidencing an equity
interest in another entity, or any right or option to acquire equity;

10

--------------------------------------------------------------------------------




(ix)Any product supply, product purchase, or service contracts in excess of
$60,000;
(x)Any right, option, warrant, convertible security or instrument which entitles
any person to acquire any equity interest in the Company; and
(xi)Any other contract or agreement providing for the purchase or sale of goods,
services, options or other rights involving payment or valuation in excess of
$60,000
Except as set forth in Schedule 3.1(n), to the knowledge of SELLER, each Assumed
Contract and each Material Contract is in full force and effect and is valid and
enforceable by SELLER in accordance with its terms, except as such may be
limited by bankruptcy, insolvency, reorganization or other Laws affecting
creditors' rights generally and by general equitable principles. Except as set
forth in Schedules 1.1(f) and 3.1(n), respectively,, to the knowledge of SELLER,
SELLER is in compliance in all material respects with all material terms and
requirements of each Assumed Contract and Material Contract.
(o)Employee Benefit Plans. Schedule 3.1(o) lists each material employee benefit,
severance, termination or other compensation plan, program, arrangement or
understanding maintained or contributed to by SELLER for the benefit of any
Transferred Employee as of the date of this Agreement (collectively, the
“Benefit Plans”). None of the Benefit Plans that cover Transferred Employees is
a “multiemployer plan” as defined in Section 3(37) of the Employee Retirement
Income Security Act of 1974, as amended. Great Lakes has no employees.
(p)Labor Matters. As of the date of this Agreement, to the knowledge of SELLER,
there are no pending grievances, labor arbitrations or other labor disputes
relating to any employee. As of the date of this Agreement, SELLER has not
suffered any strike or work stoppage by any group of employees of SELLER
affecting the Business during the five years preceding the date of this
Agreement. No employee is subject to any collective bargaining agreement nor, to
the knowledge of SELLER, are there any collective bargaining organization
efforts currently underway with respect to any other employees not currently
subject to the Labor Agreement. SELLER's current workforce of employees assigned
exclusively or primarily to the Business, including names, positions, and
salary, is set forth in Schedule 3.1(p).
(q)Sufficiency of Assets. Except for the Excluded Assets, the Purchased Assets
include all of the material assets necessary to permit BUYER to carry on the
Business as conducted by SELLER during the twelve-month period preceding the
date of this Agreement. To the knowledge of SELLER, as of the date of this
Agreement, no claim of infringement has been alleged regarding any of the
Transferred Intellectual Property.
(r)Affiliate Transactions. All obligations in existence as of the date of this
Agreement, if any, of any Affiliate of SELLER to SELLER or Great Lakes, and all
obligations, if any, of SELLER to an Affiliate of SELLER, in each case relating
in any respect to the Business are set forth in Schedule 3.1(r).
(s)Fees. Except for the fees payable to XMS Capital Partners, neither SELLER nor
any of its Affiliates has paid or become obligated to pay any fee or commission
to any broker or finder in connection with the transactions provided for herein
or in connection with the negotiation thereof. The fees and expenses of XMS
Capital Partners in respect of the transactions provided for herein are payable
solely by SELLER, and are not secured by any lien, claim or encumbrance upon any
of the Purchased Assets or Assumed Contracts.
(t)Receivables. The Receivables: (i) are listed by account obligor, contract,
outstanding balance, and aging in Schedule 3.1(t); (ii) not in default and
reflect legal, valid and enforceable obligations of the account obligors in the
full amount thereof; and (iii) have been created pursuant to contractual
obligations between SELLER and each account obligor entered into in the ordinary
course of business.
(u)Disclosure. The Schedules to this Agreement do not omit a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they are made, not misleading.

11

--------------------------------------------------------------------------------




(v)Equipment.     Except as set forth in Schedule 3.1(v), each item of equipment
comprising the Purchased Assets have been maintained in good working order, is
operable and able to function in accordance with the production records
disclosed to BUYER in Section 3.1(d).
(w) Product Warranties. There are no warranties (express or implied) outstanding
with respect to any products currently or formerly manufactured or sold by
SELLER in connection with the Business, beyond that set forth in the standard
conditions of sale, copies of which are included in Schedule 3.1(w). Each
product sold by SELLER in connection with the Business has been in conformity
with all applicable contractual commitments and warranties.
(x)Suppliers and Customers. Schedule 3.1(x) sets forth with respect to the
Business:
(a)
each supplier (including Grain and Nutrient suppliers) from whom the Business
has purchased in excess of $60,000 in any of the past 3 fiscal years;

(b)
each supplier who constitutes the sole source of supply for any particular raw
material, supply or inventory item to the Business from whom the Business has
purchased in excess of $60,000 in any of the past 3 fiscal years; and

(c)
each customer of Grain, Nutrients or agronomy services during the past 3 fiscal
years to whom the Business has sold in excess of $60,000 in any of the past 3
fiscal years.

To SELLER's knowledge, no customer or supplier listed above has terminated,
threatened, or given notice to terminate, its relationship with the Business.
(y)Solvency. SELLER is solvent, and will not be rendered insolvent by the
transactions contemplated in this Agreement. Immediately after giving effect to
the transactions contemplated herein, SELLER will be able to pay its obligations
as they become due, will not have unreasonably small capital, will have assets
that exceed its liabilities, and, to SELLER's knowledge, will be able to satisfy
all potential judgments against it arising from any pending or threatened
litigation.
(z)Insurance. (i) Set forth in Schedule 3.1(z) is: (I) an accurate and complete
list of each insurance policy and fidelity bond, and provisions for
self-insurance, which covers the Business, its assets, Great Lakes and the
SELLER (the “Policies”); and (II) a list of all pending claims and the claims
history for the SELLER and Great Lakes for the current year and the 2009, 2010
and 2011 fiscal years. There are no pending claims under any such policies with
respect to the Business as to which coverage has been denied, negotiated or
disputed by the insurer, or in respect of which the insurer has reserved its
rights.
        (ii) To SELLER's knowledge, the Policies have been issued by insurers
who are financially sound, are in full force and effect, and are enforceable in
accordance with their terms. All premiums due any of the Policies have been paid
in full, or, if not yet due, accrued. SELLER has not received any notice of
cancellation of any Policy, or of any material changes required in the conduct
of the Business as a condition of the continuation of coverage under, or for any
renewal for, any Policy. There are no existing defaults, or events which with
the passage of time, or the giving of notice, or both, would constitute a
default under any Policy which would entitle the insurer to cancel the Policy or
reduce the coverage otherwise provided thereunder.
(aa). Transferred Intellectual Property. The Transferred Intellectual Property
constitute all the intellectual property used by SELLER or Great Lakes in the
conduct of the Business. All copyrights, servicemarks, trademarks, tradenames,
computer programs, software and related licensing agreements which are included
in Transferred Intellectual Property are listed in Schedule 3.1(aa). To SELLER's
knowledge, SELLER has full right, title and interest (whether by ownership or
valid license) to use each item of Transferred Intellectual Property, and
SELLER's use thereof does not infringe upon the intellectual property or
ownership rights of any other party, nor violate the terms of any contract,
agreement, order or judgment.


2.Representations and Warranties of BUYER
. BUYER makes the following representations and warranties to SELLER:

12

--------------------------------------------------------------------------------




(a)Due Organization and Power. BUYER is a corporation duly organized, validly
existing and in good standing under the laws of the State of Ohio. BUYER has all
requisite power, legal right and authority to enter into this Agreement and the
other documents and instruments to be executed and delivered by BUYER pursuant
hereto and to carry out the transactions contemplated hereby and thereby.
(b)Authority. The execution and delivery by BUYER of this Agreement and the
other documents and instruments to be executed and delivered by BUYER pursuant
hereto and the consummation by BUYER of the transactions contemplated hereby and
thereby have been duly authorized by the Board of Directors of BUYER. No other
act or proceeding on the part of BUYER or its shareholders is necessary to
authorize this Agreement or the other documents and instruments to be executed
and delivered by BUYER pursuant hereto or the consummation by BUYER of the
transactions contemplated hereby and thereby. This Agreement constitutes, and
when executed and delivered, the other documents and instruments to be executed
and delivered by BUYER pursuant hereto will constitute, valid and binding
agreements of BUYER, enforceable in accordance with their respective terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
Laws affecting creditors' rights generally and by general equitable principles.
(c)No Violation. Neither the execution and delivery by BUYER of this Agreement
or the other documents and instruments to be executed and delivered by BUYER
pursuant hereto nor the consummation by BUYER of the transactions contemplated
hereby and thereby (i) will violate any Law or Order applicable to BUYER, (ii)
except as set forth in Schedule 3.2© and for filings required under and in
compliance with the applicable requirements of the HSR Act, will require any
authorization, consent or approval by, filing with or notice to any Governmental
Entity or (iii) will violate or conflict with, or constitute a default (or an
event that, with notice or lapse of time, or both, would constitute a default)
under, or will result in the termination of, or accelerate the performance
required by, any term or provision of the charter, bylaws or similar
organizational documents of BUYER or of the express terms of any contract to
which BUYER is a party or by which BUYER or any of its assets or properties is
bound, except for such violations, conflicts, defaults, terminations or
accelerations that would not, individually or in the aggregate, prevent, delay
or otherwise interfere with the ability of BUYER to perform its obligations
under this Agreement.
(d)Litigation. As of the date of this Agreement, there is no litigation,
arbitration or similar proceeding pending or, to the knowledge of BUYER,
threatened (in a reasonably serious manner and in writing) against BUYER, and
there is no outstanding Order against or affecting BUYER, that, individually or
in the aggregate, would be reasonably expected to have the effect of preventing,
delaying, making illegal or otherwise interfering with any of the transactions
contemplated by this Agreement.
(e)Financing. BUYER has immediately available funds for purposes of paying the
entire Purchase Price to SELLER in accordance with this Agreement. BUYER has
obtained all approvals, consents, authorizations, guarantees, pledges,
certificates and other documents, and has completed all action, necessary to
enable BUYER to consummate the transactions contemplated by this Agreement,
including the payment of the entire Purchase Price to SELLER in accordance with
this Agreement.
(f)Fees. Except for the fees payable to Stephens, Inc., neither BUYER nor any of
its Affiliates has paid or become obligated to pay any fee or commission to any
broker or finder in connection with the transactions provided for herein or in
connection with the negotiation thereof. The fees and expenses of Stephens, Inc.
in respect of the transactions provided for herein are payable solely by BUYER,
and are not secured by any lien, claim or encumbrance upon any of the Purchased
Assets or Assumed Contracts.
(g)Independent Investigation.    BUYER has conducted its own independent
investigation, review and analysis of the business, results of operations ,
prospects, condition (financial or otherwise) or assets of the Business, and
acknowledges that it has been provided access to the personnel, properties,
assets, premises, books and records and other documents and data of SELLER and
the Business for such purpose. BUYER acknowledges and agrees that (a) in making
its decision to enter into this Agreement and to consummate the transactions
contemplated hereby, BUYER has

13

--------------------------------------------------------------------------------




relied solely upon its own investigation and the express representations and
warranties of SELLER set forth in Section 3.1 of this Agreement (including the
related portions of the Schedules and Exhibits) and (b) neither SELLER nor any
other person has made any representation or warranty as to SELLER, the Business
or this Agreement, except as expressly set forth in Section 3.1 of this
Agreement (including the related portions of the Schedules and Exhibits).


3.No Other Representations or Warranties
. BUYER acknowledges that the detailed representations and warranties contained
in this Agreement have been negotiated at arm's length among sophisticated
business entities. BUYER further acknowledges SELLER has made no representation
or warranty with respect to any information, document or material made available
or provided to BUYER in certain “data rooms,” management presentations,
information memoranda or any other form in expectation of the transactions
contemplated by this Agreement other than as specifically provided in Section
3.1 or in any other certification or agreement executed and delivered pursuant
to the transactions contemplated herein. Without limitation, except with respect
to the representations and warranties set forth in Section 3.1, or any
certifications or other agreements executed and delivered by SELLER pursuant to
the transactions contemplated herein, BUYER is acquiring the Purchased Assets,
AS IS, WHERE IS. SELLER DISCLAIMS ALL OTHER EXPRESS AND ALL IMPLIED WARRANTIES
RELATING THERETO, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.
4.
COVENANTS PRIOR TO CLOSING

1.Pre-Closing Access to Information
. During the period commencing on the date of this Agreement and ending on the
Closing Date and subject to applicable Law, SELLER shall furnish to BUYER and
its representatives, at reasonable times and upon reasonable notice, such access
to the books, records and other information of SELLER to the extent related to
the Business, as BUYER reasonably requests. BUYER shall treat all information
obtained from SELLER or otherwise as “Confidential Information” under the
Confidentiality Agreement, dated July 30, 2012, between SELLER and BUYER (the
“Confidentiality Agreement”), and BUYER shall continue to honor, and cause its
representatives to honor, its obligations under the Confidentiality Agreement.
2.Conduct of Business Pending the Closing
. From the date of this Agreement until the Closing Date, except as required or
contemplated by this Agreement or otherwise consented to by BUYER in writing
(which consent shall not be unreasonably withheld, conditioned or delayed),
SELLER shall cause each of the following to occur:
(a)SELLER shall operate the Business only in the ordinary manner on a basis
consistent with past practice, subject to the other restrictions provided in
this Section 4.2;
(b)SELLER shall not sell, lease or otherwise transfer any material properties or
assets that would have constituted Purchased Assets but for such transfer,
except for the sale of properties and assets, including Inventory items, in the
ordinary course of business;
(c)SELLER shall not grant any material increase in the compensation payable to
any Transferred Employee, except for those occurring in the ordinary course of
business or as a result of the application of compensation plans existing as of
December 31, 2011;
(d)SELLER shall not materially amend or terminate, or adopt any new, material
employee benefit, severance, termination or other compensation plan, program,
arrangement or understanding for the benefit of any Transferred Employee, nor
amend, replace, extend or renew any collective bargaining agreement affecting
any Transferred Employee;
(e)SELLER shall not enter into any employment contract with any Transferred
Employee;
(f)SELLER shall not amend, replace, extend or renew in any material respect or
terminate prior to the expiration of its term any Material Contract, other than
in the ordinary course of business ;
(g)SELLER shall not make any material change in its financial or tax accounting
methods, except as required by generally accepted accounting principles; and

14

--------------------------------------------------------------------------------




(h)SELLER shall not enter into any contract for the future purchase of Grain or
any other raw material, or the future sale of any Inventory, other than in the
ordinary course of its business, provided, further that SELLER shall not enter
into any contract for the future sale of agronomy products to be delivered
following the Closing Date in excess of 100 tons, nor enter into any contract
for the future purchase of agronomy products to be delivered after the Closing
Date in any amount, in each case without the prior consent of BUYER, which
consent will not be unreasonably withheld., .


3.Further Actions
. Prior to the Closing, SELLER and BUYER shall use their respective best efforts
to complete, and to cooperate fully with each other with respect to, all things
necessary or advisable to consummate and make effective the transactions
contemplated by this Agreement, including using all best efforts to obtain prior
to the Closing Date all licenses, permits, consents, approvals, authorizations,
qualifications and orders of Governmental Entities and parties to contracts with
SELLER that are necessary for the consummation of the transactions contemplated
by this Agreement. However, such assistance shall not include any requirement of
SELLER, SELLER or their respective Affiliates to expend any money, incur any
liability, commence any litigation or offer or grant any accommodation
(financial or otherwise) to any person or entity.
4.Notice
. Prior to the Closing, BUYER shall provide SELLER with prompt written notice if
BUYER obtains specific knowledge that any representation or warranty of SELLER
in this Agreement is not true and correct in all material respects or if BUYER
obtains specific knowledge of any material errors in, or omissions from, the
Schedules to this Agreement or of any other condition or circumstance that would
excuse BUYER from the timely performance of its obligations, or give rise to a
claim, under this Agreement.
5.
ADDITIONAL COVENANTS

1.Cooperation
. For a period of four years after the Closing Date, each Party shall provide,
and shall cause its appropriate personnel to provide, when reasonably requested
to do so by the other Party, access to all tax, financial and accounting records
relating to SELLER , the Purchased Assets or Assumed Liabilities and the right
to make copies or extracts therefrom at its expense. Each Party shall cooperate,
as and to the extent reasonably requested by any other Party, in connection with
(a) the filing of Tax Returns relating to SELLER , the Business, Purchased
Assets or Assumed Liabilities and (b) any action, suit, arbitration, proceeding
or investigation brought by or against any third party in connection with (i)
any transaction contemplated by this Agreement or (ii) any material fact or
condition relating to SELLER or the Business prior to the Closing Date.
2.Insurance.
SELLER shall cause each Policy relating the Business or covering any Purchases
Asset or Assumed Contract to be amended prior to Closing to name the BUYER as an
additional named insured. Effective upon Closing, SELLER hereby appoints BUYER
as it true and lawful attorney-in-fact, with power of substitution, in the name
of SELLER, but on behalf of BUYER, to pursue and enforce any and all rights of
SELLER under the Policies with respect to any occurrence, claim or Loss with
respect to the Business or any Purchased Asset or Assumed Liability or Contract
to the extent attributable to events that occurred prior to Closing. SELLER
agrees that such appointment is coupled with an interest and is irrevocable. .
3.Restrictive Covenants
.
(a) Non-Competition. For a period of three years after the Closing Date, neither
SELLER nor Green Plains Renewable Energy, Inc. (“GPRE”) shall directly or
indirectly through themselves or one or more affiliated entities, and their
respective successors or assigns:

15

--------------------------------------------------------------------------------




(i)engage in, continue in or carry on any business that competes in any aspect
of the Business, as conducted by SELLER as of the Closing Date, including owning
or controlling any financial interest in any Competitor;
(ii)advise or assist, whether or not for consideration, any Competitor with
respect to any aspect of the Business, as conducted by SELLER as of the Closing
Date, including loaning money or rendering any similar form of financial
assistance to any Competitor; provided however that purchases of grain from or
the entering into grain procurement arrangements with Competitors for the
production of ethanol at GPRE's majority owned or managed ethanol production
facilities shall not be a violation of this provision;
(iii)solicit, induce or otherwise offer employment to any Transferred Employee
who accepts employment with BUYER as of the Closing Date unless such Transferred
Employee has been separated from his or her employment with BUYER and each of
its Affiliates for a period of six consecutive months;
provided, however, that the foregoing shall not prohibit (A) (i) GPRE's
ownership and operation of grain storage and handling facilities specifically
dedicated to its majority owned and/or managed ethanol production facilities
with all grain acquired, stored or handled by such facilities intended to be
used only for the production of ethanol by such facilities, (ii) the occasional
resale of grain from such grain storage and handling facilities, or from “to
arrive” contract bookings, when market conditions or other unexpected events
eliminate the need for such grain, provided, however, that SELLER may, in its
sole discretion, first seek to obtain a bid from BUYER for SELLER's excess
grain, which bid SELLER may accept or reject; notwithstanding the foregoing, in
no event shall Seller not contacting BUYER be a violation of this provision;
(iii) GPRE or its affiliates' trading in US agricultural markets, including
hedging or other financial transactions, which may or may not require the taking
of physical delivery of commodities at its ethanol facilities; or (iv) GPRE or
its affiliates' sales of distillers grains, blended gasoline or corn oil; (B)
the ownership of not more than 5% of the securities of any corporation or other
entity in the Business that is listed on a national securities exchange or
traded in the national over-the-counter market, (C) SELLER's administration of
Excluded Assets and Excluded Liabilities, including SELLER's efforts to collect
accounts receivable, and to pay accounts payable, arising from the conduct of
the Business prior to the Closing Date or (D) the exercise of rights, or
performance of obligations, under any contract between SELLER or any of its
Affiliates on the one hand and BUYER or any of its Affiliates on the other hand.
Notwithstanding the foregoing, should GPRE be acquired or become majority owned
by any entity or party currently in the Business, this covenant shall not apply
to such acquirer's existing business. The geographic scope of this covenant not
to compete shall extend for a radius of seventy-five (75) miles from any
Facility acquired pursuant to this Agreement, plus, regardless of actual mileage
radius distance, the Memphis, Tennessee standard metropolitan statistical area.
SELLER acknowledges that the provisions of this Section 5.3(a) are reasonable in
scope and duration and reasonably determined to protect the legitimate interests
of BUYER, and constitute a material inducement to BUYER to enter into the
transactions contemplated in this Agreement. SELLER acknowledges that any
violation of this Section 5.3 shall result in irreparable injury to BUYER, and
agrees that BUYER shall be entitled to preliminary and permanent injunctive
relief without the necessity of proving actual damages, as well as an equitable
accounting of all profits, earnings and benefits arising from such violation.
Without limiting the generality of the foregoing, the term of the
non-competition provisions of this Section 5.3 shall be automatically extended
by the duration of any period of violation. For avoidance of doubt, BUYER and
SELLER acknowledge and agree that SELLER may continue to own and operate its
grain handling and storage facilities in Essex, Iowa, St, Edward, Nebraska and
Hopkins, Missouri in the ordinary course free of any restriction which may
otherwise be applicable pursuant to this Section 5.3.
(a)Confidentiality. In addition to all obligations under the Confidentiality
Agreement, from and after the Closing Date, SELLER shall not, directly or
indirectly, use any Proprietary Information for any purpose, or disclose any
Proprietary Information to any person or entity other than BUYER or its
Affiliates, except as necessary to comply with the terms of any agreement
between SELLER

16

--------------------------------------------------------------------------------




or any of its Affiliates on the one hand and BUYER or any of its Affiliates on
the other hand, with a request by BUYER or any of its Affiliates or with any
applicable Law or Order.
5.4 Corporate Name
. BUYER is not acquiring SELLER's name, copyrights, tradenames, logos and
servicemarks, including the “Green Plains” name. BUYER shall, within 6 months of
the Closing Date, remove, obliterate or permanently cover any and all signage,
and other public references to SELLER's name, tradenames, logos, and
servicemarks, but may reference the name to the extent needed to collect any
receivables acquired hereunder, and in connection with performance or
enforcement under any Assumed Contract, Purchased Asset or Assumed Liability,
although it shall, in every circumstance, make explicit that SELLER and BUYER
are different entities.
5.5 Receivables. (a) As provided in Section 1.2, BUYER is not acquiring SELLER's
Receivables pursuant to this Agreement. BUYER and SELLER acknowledge that after
the Closing, BUYER and SELLER may have common customers who owe receivables to
each of them. BUYER and SELLER shall each advise their common account obligor
customers that their respective receivables are separate, and payments thereof
should not be combined, nor should disputes by any customer with BUYER or SELLER
be the basis of an attempted offset or deduction against a receivable owed to
the other party. Payments made by a common customer to BUYER or SELLER shall be
assumed to be made solely for the account owed to that party. Payments received
in error by one party, as determined by the named payee on any check or payment
directions specifying the party to be paid, shall be promptly delivered by BUYER
or SELLER to the correct party, as applicable.
(b) BUYER shall, upon SELLER's request, attempt to collect SELLER's Receivables
on behalf of SELLER. SELLER acknowledges that BUYER is making no representation,
warranty, guaranty or assurance of any kind as to the collectability or
timeliness of any Receivable payment, nor shall BUYER be responsible to contest
any assertion of setoff, counterclaim, or any other defense by any account
obligor of any Receivable. BUYER's obligation hereunder shall be to use its best
efforts to submit invoices in the amounts claimed by SELLER, and to make
follow-up contact with each account obligor to discuss payment, and to keep an
accurate record of collections, and make timely repayment of collections to
SELLER. BUYER shall be under no obligation to engage in any legal collection
activity. Any funds collected by BUYER shall be provided to SELLER not less
frequently than monthly, with a statement of the outstanding payment balances
owed by the account obligors. BUYER shall be under no obligation to pay SELLER
interest on any Receivables for the period held by BUYER. SELLER hereby
represents and warrants to BUYER that each Receivable requested to be collected
by BUYER is legal, valid and properly due and owing in the amount stated by
SELLER, and to SELLER's knowledge, not subject to counterclaim, right of set-off
or other defenses. If SELLER requests that BUYER collect a Receivable from a
common account obligor of SELLER and BUYER, and such account obligor makes a
single payment to BUYER in an amount insufficient to pay all then outstanding
amounts owed to BUYER and SELLER, then BUYER and SELLER shall share such payment
pro rata in accordance with the respective balances then due and owing to each
of them by such common account obligor. In such event, BUYER shall provide its
calculations of such allocation to SELLER with its payment to SELLER, which
shall be binding upon the parties absent manifest error. SELLER shall promptly,
within 2 days, advise BUYER of any payments SELLER may receive in respect of any
Receivable which SELLER has requested BUYER to collect. BUYER DISCLAIMS ALL
OTHER EXPRESS AND ALL IMPLIED WARRANTIES RELATING TO ANY COLLECTION SERVICES IT
MAY PROVIDE, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE AND ALL WARRANTIES ARISING OUT OF COURSE OF DEALING OR
USAGE OF TRADE. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
buyer SHALL NOT BEAR ANY LIABILITY FOR buyer'S PERFORMANCE OF THE TRANSITION
SERVICES, EXCEPT TO THE EXTENT THAT IT RESULTS FROM WILLFUL MISCONDUCT or gross
negligence ON buyer'S PART.
  



17

--------------------------------------------------------------------------------




5.6 Third Party Communications
. SELLER authorizes and empowers BUYER after the Closing to receive and open all
mail received by BUYER relating to the Purchased Assets or the Assumed
Liabilities. SELLER shall promptly deliver to BUYER any mail or other
communication received by SELLER after the Closing relating to the Purchased
Assets or the Assumed Liabilities and any cash, checks or other instruments of
payment in respect thereof. BUYER shall promptly deliver to SELLER any mail or
other communication received by BUYER after the Closing relating to the Excluded
Assets and Excluded Liabilities, and any cash, checks or other instruments of
payment in respect thereof.
4.



5.7 Transition Services
. BUYER may request that SELLER perform certain services for the Business for a
period not to exceed 60 days (180 days in connection with certain networking and
access functions for the Business' software systems) following the Closing Date
reflecting essential corporate services not included among the Purchased Assets
for an aggregate compensation equal to SELLER's reasonable out of pocket
expenses (including the salaries of SELLER's personnel) (“Transition Services”).
SELLER agrees to provide such services unless SELLER concludes in good faith
that it cannot provide such services without demonstrable undue hardship to
SELLER. Transition Services will also include SELLER's retention of employees
who are to be hired by BUYER and the leasing of such employees' services to
BUYER for a temporary period to enable an orderly transition of benefits and
other employment services. BUYER shall receive the Transition Services only for
the benefit of the Business as transferred to BUYER pursuant to this Agreement.
SELLER warrants that the Transition Services will be performed in substantially
the same manner and contain substantially the same elements as when the
Transition Services were provided to the Business as owned by SELLER prior to
the Closing Date. If the Transition Services do not conform to the foregoing
warranty, then BUYER's sole and exclusive remedy shall be the right to require
SELLER to perform the Transition Services again, properly and at no additional
expense to BUYER. Except as set forth in this Section 5.7, there are no
warranties with respect to the Transition Services. SELLER DISCLAIMS ALL OTHER
EXPRESS AND ALL IMPLIED WARRANTIES RELATING TO THE TRANSITION SERVICES,
INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE AND ALL WARRANTIES ARISING OUT OF COURSE OF DEALING OR USAGE OF TRADE.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, SELLER SHALL NOT
BEAR ANY LIABILITY FOR SELLER'S PERFORMANCE OF THE TRANSITION SERVICES, EXCEPT
TO THE EXTENT THAT IT RESULTS FROM WILLFUL MISCONDUCT or gross negligence ON
SELLER'S PART.
5.8 Employee Matters
. Effective as of the Closing Date, SELLER shall no longer employ its employees
at the Business (other than temporary retaining and leasing of employees to
BUYER as Transition Services described in Section 5.7), and acknowledges that
BUYER may elect to make offers of employment to some or all of those or other
individuals, upon such terms and conditions of employment, and subject to
satisfactory completion of BUYER's normal interview and employee qualification
procedures, as BUYER shall determine. Nothing herein shall be construed to
create any third party beneficiary interest, nor suggest that BUYER has, or has
not, determined to assume any collective bargaining agreement.
5.9 Post-Closing Inventory Deliveries. Pursuant to certain of the Assumed
Contracts,BUYER shall undertake SELLER's Inventory delivery obligations to third
party customers following the Closing Date. SELLER and BUYER shall cooperate in
good faith to assure timely and complete performance of such delivery
obligations.

18

--------------------------------------------------------------------------------




        
5.10 Nonassignable Contracts and Rights
(a). Notwithstanding anything to the contrary in this Agreement, no contracts,
properties, rights or other assets of SELLER shall be deemed sold, transferred
or assigned to BUYER pursuant to this Agreement if the attempted sale, transfer
or assignment to BUYER without the consent or approval of another party or
Governmental Entity would be ineffective or would constitute a breach of
contract or a violation of any Law or would in any other way materially
adversely affect the rights of SELLER (or BUYER as transferee or assignee) and
such consent or approval is not obtained on or prior to the Closing Date. In
such case, to the extent possible, (a) the beneficial interest in or to such
contracts, properties, rights or other assets, to the extent the same would
otherwise constitute Purchased Assets (collectively, the “Beneficial Rights”),
shall in any event pass as of the Closing Date to BUYER under this Agreement,
and (b) pending such consent or approval, BUYER shall assume and discharge the
liabilities of SELLER under such Beneficial Rights, to the extent such
obligations would otherwise constitute Assumed Liabilities, as agent for SELLER,
and SELLER shall act as BUYER's agent in the receipt of any benefits, rights or
interest received from the Beneficial Rights. BUYER and SELLER shall use their
respective best efforts (and bear their respective costs of such efforts) to
obtain and secure all consents and approvals that may be necessary to effect the
legal and valid sale or transfer of the contracts, properties, rights or other
assets underlying the Beneficial Rights. BUYER and SELLER shall make or complete
such transfers as soon as reasonably possible and cooperate with each other in
any other reasonable arrangement designed to provide BUYER with the Beneficial
Rights and to provide for BUYER's discharge of any liability arising under the
contracts, properties, rights or other assets underlying the Beneficial Rights
to the extent such liability would otherwise constitute an Assumed Liability.
5.11    Further Assurances
. From time to time after the Closing Date, upon request of either Party and
without further consideration, each Party shall execute and deliver to the
requesting Party such documents and take such action as the requesting Party
reasonably requests to consummate more effectively the intent and purpose of the
Parties under this Agreement and the transactions contemplated hereby.
5.12. Superior Proposal. From and after the date of this Agreement, SELLER shall
not, and shall not authorize or permit any of its parent company or affiliate or
any of their respective directors, officers, employees or representatives,
directly or indirectly through another Person, to (i) solicit, initiate or
encourage, or take any other action designed to, or to facilitate any inquiries
with respect to or the making of any Acquisition Proposal or (ii) enter into,
continue or otherwise participate in any discussions or negotiations regarding,
or furnish to any Person any information with respect to, or otherwise cooperate
in any way with, any Acquisition Proposal. Without limiting the foregoing, it is
agreed that any material violation of the covenants set forth in the preceding
sentence by any director, officer, employee, parent company, affiliate, or
representative of SELLER shall be a breach of this Section, and a breach for
purposes of Section 10.1(d), by SELLER. SELLER shall, and shall cause its
subsidiaries to, immediately cease and cause to be terminated all existing
discussions or negotiations with any Person conducted heretofore with respect to
any Acquisition Proposal and request the prompt return or destruction of all
Proprietary Information previously furnished. Notwithstanding the foregoing, at
any time prior to Closing, if the board of directors of GPRE determines in good
faith (after consultation with its' outside counsel and financial advisors), in
response to an unsolicited bona fide written Acquisition Proposal, that such
Acquisition Proposal constitutes or is reasonably likely to lead to a Superior
Proposal, then, subject in each case to comply with this Section, GPRE may
(i) furnish information with respect to GPRE and its subsidiaries to the Person
making such Acquisition Proposal pursuant to a customary confidentiality
agreement, and (ii) participate in discussions or negotiations with the Person
making such Acquisition Proposal regarding such Acquisition Proposal; provided,
that notice of such determination, and copies of or identical access to, all
information provided to such Person, is promptly (and in any event within 48

19

--------------------------------------------------------------------------------




hours of such determination) given to BUYER. BUYER shall have a right of first
refusal to match any Superior Proposal within 15 days of receipt of written
notice thereof from SELLER by issuing its written intention to do so, subject to
the same terms and conditions provided in the Acquisition Proposal. If BUYER
shall elect not to accept such Superior Proposal, but material changes are
thereafter made to the Acquisition Proposal, such changes shall be communicated
in writing to BUYER, who shall have a right of first refusal to accept such
revised terms within 15 days of receipt of such notice.


“Superior Proposal” means an unsolicited bona fide written Acquisition Proposal
made by a third party (other than one made in response to any solicitation by
the GPRE or its officers, employees, directors, or representatives in violation
of this Section) which the GPRE board determines in good faith, after consulting
with its outside legal counsel and financial advisor, and taking into account
such facts as the GPRE board considers to be appropriate (including conditions
to and expected timing and risks of consummation of such Acquisition Proposal
and any break-up fees or expense reimbursement provisions), would, if
consummated, result in a transaction more favorable to the holders of GPRE
common stock.




“Acquisition Proposal” means any inquiry, offer or proposal relating to an
Acquisition Transaction.
“Acquisition Transaction” shall mean any of (i) a transaction pursuant to which
any Person or “group” (as defined in the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the rules promulgated thereunder) of Persons
(other than GPRE and its Affiliates), directly or indirectly, acquires more than
twenty-five percent (25%) of the outstanding shares of GPRE Common Stock or
outstanding voting power of the GPRE (including through the issuance of any new
series or new class of stock that would be entitled to a class or series vote
with respect to an acquisition), (ii) a transaction pursuant to which any Person
or “group” (as defined in the Exchange Act and the rules promulgated thereunder)
of Persons (other than GPRE and its Affiliates), directly or indirectly,
acquires control of assets (including for this purpose the outstanding equity
securities of the GPRE's subsidiaries) that constitute or account for over
twenty-five percent (25%) of the consolidated net revenues, net income or fair
market value of all of the assets of GPRE and its wholly owned subsidiaries,
taken as a whole, and which constitute not less than a majority of the Purchased
Assets, or (iii) any other merger, consolidation, dissolution, tender offer,
exchange offer, recapitalization, share exchange, business combination or other
similar transaction involving any of the SELLER, as a result of which GPRE does
not, in the aggregate, own at least seventy-five percent (75%) of each of the
outstanding units or common shares, as the case may be, or the voting power of
the SELLER or the surviving or resulting entity in such transaction immediately
after the consummation thereof, in each case whether conducted in one
transaction or a series of related transactions.
Neither the board of directors of GPRE nor any committee thereof shall
(i) (A) withdraw (or qualify or modify in any manner adverse to BUYER), or
publicly propose to withdraw (or qualify or modify in a manner adverse to
BUYER), the approval, adoption or recommendation by the board of directors or
any committee thereof of this Agreement, or the transactions contemplated by
this Agreement or (B) approve, adopt or recommend, or propose publicly to
approve, adopt or recommend, any Acquisition Proposal (any action described in
this clause (i) being referred to as a “GPRE Adverse Recommendation”) or
(ii) approve, adopt or recommend, or publicly propose to approve, adopt or
recommend, or allow GPRE or any of its subsidiaries to execute or enter into,
any letter of intent,

20

--------------------------------------------------------------------------------




memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar arrangement constituting or related to, or that is
intended to or could reasonably be expected to lead to, any Acquisition Proposal
(other than a confidentiality agreement referred to in this Section) (a “GPRE
Acquisition Agreement”). Notwithstanding the foregoing, at any time prior to
Closing and subject to this Section 5.12, the board of directors of GPRE, in
response to an Acquisition Proposal that the board of directors of GPRE
determines in good faith (after consultation with its outside counsel and
financial advisors) constitutes a Superior Proposal that was unsolicited, made
after the date of this Agreement, and did not otherwise result from a breach of
this Section 5.12(a), may make a GPRE Adverse Recommendation; provided, however,
that GPRE shall not be entitled to exercise its right to make a GPRE Adverse
Recommendation pursuant hereto if it is in breach of its obligations under this
Section 5.12.
Nothing contained in this Section shall prohibit GPRE from (x) taking and
disclosing to its shareholders a position contemplated by Rule 14e-2(a) under
the Exchange Act or a statement required under Rule 14a-9 under the Exchange Act
or (y) making any disclosure to the shareholders of GPRE that is required by
applicable law; provided, however, that in no event shall GPRE or its board of
directors or any committee thereof take, or agree or resolve to take, any action
prohibited by this Section (it being understood that any accurate disclosure of
factual information to the shareholders of GPRE that is required to be made to
such shareholders under applicable federal securities laws shall not be
considered a modification prohibited by clause (i)(A) of this Section).
5.13 Fees and Expenses: In the event that:
(i)
this Agreement is terminated pursuant to pursuant to Section 10.1(e) or Section
10.1(f); or

(ii)
a GPRE Acquisition Agreement shall have been entered into by SELLER or GPRE or
its shareholders with any party other than BUYER, or the transactions
contemplated by any Acquisition Proposal shall have been consummated or
otherwise been agreed to be consummated with any party other than BUYER.

then GPRE shall pay Buyer a fee equal to$5,750,000 (the “Green Plains
Termination Fee”) by wire transfer of same-day funds on (x)  in the case of a
payment required by clause (i) above, the second Business Day after the date of
termination of this Agreement, and (y) in the case of a payment required by
clause (ii) above, the date of the first to occur of the events referred to in
clause (ii), and such fee shall be the sole and exclusive amount due and payable
from GPRE and SELLER, to Buyer, regardless of any other provision in this
Agreement. The Parties acknowledge that the amount of the Green Plains
Termination Fee represents their negotiated agreement as to the amount thereof,
in lieu of any actual or other damage claim, in law or in equity, to be asserted
hereunder. The Parties also agree that such fee is intended to represent
estimated actual damages and are not intended as a penalty.
5.14. Environmental Matters. (a) BUYER and SELLER have agreed to the performance
of Phase I environmental assessments pursuant to ASTM E 1527-05 standards, to be
performed by a third party environmental consultant jointly approved by them for
the Facilities (although BUYER may be the sole contracting party on the
environmental consultant's engagement contract), the cost of which shall be
borne equally by the parties (the “Phase I Assessments”). BUYER and SELLER
acknowledge that the Phase I Assessments are not yet completed as of the date of
this Agreement, but are expected to be completed prior to the Closing Date. The
scheduling and coordination of the Phase I Assessments will be subject to
SELLER's approval to minimize disruption to SELLER's operations and maintain the
confidentiality of the transactions contemplated herein.

21

--------------------------------------------------------------------------------




(b) If the Phase I Assessments report the existence, of a Recognized
Environmental Condition, as defined in ASTM E 1527-05, BUYER and SELLER will
reasonably determine, in consultation with the environmental consultant, the
necessity and scope of a Phase II environmental assessment to investigate the
possible Recognized Environmental Condition. The environmental consultant will
be instructed to explicitly recommend, or not recommend, the commission of a
Phase II environmental assessment. If, within 15 days of receipt of the Phase I
Assessments, BUYER and SELLER are unable to agree on the necessity or scope of
any Phase II environmental assessment, the environmental consultant (or, if such
environmental consultant is unwilling to perform such service, another
environmental consultant agreed by BUYER and SELLER) will make such
determination, whose determination will be binding upon the Parties. The cost of
any such Phase II environmental assessment shall be borne equally by BUYER and
SELLER.
(c) If the Phase II assessment shall confirm the presence of a Recognized
Environmental Condition, SELLER shall cause, at SELLER's expense, after BUYER
has incurred the first $250,000 of remediation expense, the remediation thereof
to commercially reasonable and recognized standards under relevant state or
federal standards as promptly as practicable, up to a total cap of SELLER's
remediation expense of $2,000,000. The environmental consultant will be
instructed to explicitly state whether a Recognized Environmental Condition is,
or is not, present, and if so, to present the specific remediation method and
standards to be applied, or the process by which an appropriate remediation
method and standards shall be determined. (or, if such environmental consultant
is unwilling to perform such service, another environmental consultant agreed by
BUYER and SELLER) If such remediation shall occur after the Closing Date, BUYER
shall provide reasonable access to SELLER and its contractors to perform such
remediation work, subject to commercially reasonable requirements for bonding,
safety, mechanics lien protection, and like provisions customary for projects of
this nature.
5.15. Tax Matters. (a)    SELLER shall be responsible for the preparation and
filing of all Tax Returns attributable to ownership or use of Purchased Assets
or the operation of the Business on and through the Closing Date. SELLER will be
responsible for and make all payments of Taxes shown to be due on such Tax
Returns.
    
(b)    BUYER shall be responsible for the preparation and filing of all Tax
Returns attributable to the ownership or use of Purchased Assets or the
operations of the Business after the Closing Date. BUYER will make all payments
of Taxes shown to be due on such Tax Returns.


(c)    BUYER may, at BUYER's discretion, cause Great Lakes to make an election
under Section 754 of the Code to apply the provisions of Section 743(b) to
BUYER's purchase of limited liability company units in Great Lakes.


(c)    To the extent relevant to the Purchased Assets or the Business, each of
SELLER and BUYER shall (i) provide the other with such assistance as may
reasonably be required in connection with the preparation of any Tax Return and
the conduct of any audit or other examination by any taxing authority or in
connection with any judicial or administrative proceedings relating to any
liability for Taxes; and (ii) retain and provide the other with all records or
other information that may be relevant to the preparation of any Tax Returns, or
the conduct of any audit or examination, or other proceeding relating to Taxes.
       


6.
CONDITIONS PRECEDENT TO BUYER'S OBLIGATIONS

Each and every obligation of BUYER to be performed on or after the Closing Date
under this Agreement is subject to the satisfaction (or written waiver by BUYER)
prior to or at the Closing of each of the following conditions:
1.Accuracy of Representations and Warranties; Performance of Obligations
. The representations and warranties of SELLER made in this Agreement shall be
true and correct as of the Closing Date, and SELLER shall have performed or
complied with all obligations and covenants required

22

--------------------------------------------------------------------------------




by this Agreement to be performed or complied with by SELLER by the time of the
Closing, except (a) for representations and warranties that speak as of a
specific date or time (which need be true and correct only as of such date or
time); (b) for inaccuracies of representations or warranties the circumstances
giving rise to which, individually or in the aggregate, do not constitute and
could not reasonably be expected to have a Material Adverse Effect; and (c) for
breaches of such representations and warranties and obligations and covenants
(i) arising as a result of Transaction Developments, or (ii) that have been
cured; and SELLER shall have delivered to BUYER a certificate dated the Closing
Date and signed by an officer of SELLER in the officer's capacity as such
confirming the foregoing to the best of such officer's knowledge.
2.No Injunction, Etc.
No Law or Order that enjoins or otherwise prohibits the transactions
contemplated by this Agreement shall be in effect.
3.Delivery of Documents
. SELLER shall have delivered to BUYER the documents described in Section 9.2.
4.Material Adverse Change. There shall have been no Material Adverse Change in
the Purchased Assets or the condition (financial or otherwise), operations,
prospects or results of operations of the Business.
5.HSR Act Waiting Period. The waiting period applicable to the consummation of
the transactions contemplated by this Agreement under the HSR Act and any
applicable waiting periods under any other applicable antitrust Laws shall have
expired or been terminated and all other material Authorizations and Orders of,
declarations and filings with, and notices to any Governmental Entity, required
to permit the consummation of the transactions contemplated by this Agreement
shall have been obtained or made and shall be in full force and effect.
6.Metropolitan Life Consent. Metropolitan Life Insurance Company (“Metlife”)
shall have consented to the assumption of the Seller's debt with Metlife by
Buyer


7.
CONDITIONS PRECEDENT TO SELLER'S OBLIGATIONS

Each and every obligation of SELLER to be performed on or after the Closing Date
under this Agreement is subject to the satisfaction (or written waiver by
SELLER) prior to or at the Closing of each of the following conditions:
1.Accuracy of Representations and Warranties; Performance of Obligations
. The representations and warranties of BUYER made in this Agreement shall be
true and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date, and BUYER shall have performed or
complied with all obligations and covenants required by this Agreement to be
performed or complied with by BUYER by the time of the Closing, except (a) for
representations and warranties that speak as of a specific date or time (which
need be true and correct only as of such date or time); (b for inaccuracies of
representations or warranties the circumstances giving rise to which,
individually or in the aggregate, do not constitute and could not reasonably be
expected to have a Material Adverse Effect; and (c) for breaches of such
representations and warranties and obligations and covenants (i) arising as a
result of Transaction Developments, or (ii) that have been cured; and BUYER
shall have delivered to SELLER a certificate dated the Closing Date and signed
by an officer of BUYER in the officer's capacity as such confirming the
foregoing to the best of such officer's knowledge.
2.No Injunction, Etc.
No Law or Order that enjoins or otherwise prohibits the transactions
contemplated by this Agreement shall be in effect.
3.Delivery of Purchase Price and Documents
. BUYER shall have delivered to SELLER the cash portion of the Purchase Price as
contemplated by Section 2.2(b) and the documents described in Section 9.3.

23

--------------------------------------------------------------------------------




4.HSR Act Waiting Period. The waiting period applicable to the consummation of
the transactions contemplated by this Agreement under the HSR Act and any
applicable waiting periods under any other applicable antitrust Laws shall have
expired or been terminated and all other Authorizations and Orders of,
declarations and filings with, and notices to any Governmental Entity, required
to permit the consummation of the transactions contemplated by this Agreement
shall have been obtained or made and shall be in full force and effect.
5.Metropolitan Life Consent. Metropolitan Life Insurance Company (“Metlife”)
shall have consented to the assumption of the Seller's debt with Metlife by
Buyer.


8.
INDEMNIFICATION

1.Indemnification by SELLER and GPRE
.
(a)General. If the Closing occurs, and subject to the terms and conditions of
this Article 8, SELLER and GPRE shall jointly and severally indemnify and hold
harmless BUYER and its Affiliates, and their respective directors, officers,
employees and controlling persons, from and against all Losses asserted against
or incurred by any such entity or person as a result of any: (i) breach as of
the Closing Date of the representations and warranties of SELLER contained in
Section 3 of this Agreement; (ii) breach of the covenants of SELLER contained in
this Agreement; (iii) Excluded Liabilities; or (iv) operation or ownership by
SELLER of the Business or the Purchased Assets prior to the Closing Date. All
representations and warranties of the parties shall survive the Closing Date for
a period of eighteen months, other than: (I) those set forth in Section
3.1(a),(b) and (s), and 3.2 (a), (b) and (f) which shall survive indefinitely:
(II) those set forth in Section 3.1(f) and (o) which shall survive the Closing
Date for a period of 60 days after the expiration of any applicable statute of
limitations period (after giving effect to any waivers or extensions thereof);
and (III) those set forth in Section 3.1(k) which shall survive the Closing Date
for a period of eighteen months In determining the amount of any Losses in
respect of the breach of any representation or warranty for purposes of this
Section 8 only (but not for determining whether there has been a breach), any
representation or warranty that is qualified in scope as to materiality,
Material Adverse Effect or similar qualifications shall be deemed to be made or
given without such qualification, except where any such representation or
warranty requires disclosure of lists or items of a material nature or above a
specified threshold.
(b)Limitations. SELLER's and GPRE's obligations under Section 8.1(a) shall be
subject to the following limitations:
(i)SELLER and GPRE shall not have any liability for Losses under Section 8.1(a)
unless and until the aggregate amount of all Losses relating thereto for which
SELLER or GPRE would otherwise be required to provide indemnification exceeds on
a cumulative basis an amount equal to $500,000, at which point SELLER, subject
to the other provisions of this Section 8.1(b), shall indemnify BUYER for such
Losses, provided, however, that no minimum dollar limitation shall be applied to
(I) any claim brought for breach of any representation or warranty made in
Sections 3.1(b), 3.1(l)(i) or 3.1(s); (II), and any payments made in connection
with Sections 2.2(a) or 2.2(b). Nothing contained in this Section 8.1(b)(i)
shall be deemed to limit or restrict in any manner any rights or remedies which
BUYER may have at Law, in equity or otherwise, based on fraud, or a willful
misrepresentation or willful breach of warranty hereunder.;
(ii)SELLER and GPRE shall not have any liability for Losses under Section 8.1(a)
to the extent the aggregate amount of Losses relating thereto for which SELLER
or GPRE would otherwise be required to provide indemnification exceeds on a
cumulative basis an amount equal to $6,500,000 provided, however, that in
determining whether such maximum dollar limitation has been reached, there shall
not be counted (I) any claim brought for breach of any representation or
warranty made in Sections 3.1(b), 3.1(l)(i) or 3.1(s); and (II) any payments
made pursuant to the provisions of Sections 2.2(a) or 2.2(b). Notwithstanding
the $6,500,000 maximum above, to the extent SELLER has incurred remediation
costs in excess of $1,000,000 pursuant to Section 5.14, the $6,500,000 maximum
shall be reduced dollar for

24

--------------------------------------------------------------------------------




dollar for any remediation costs paid by SELLER over $1,000,000. Nothing
contained in this Section 8.1(b)(ii) shall be deemed to limit or restrict in any
manner any rights or remedies which BUYER may have at Law, in equity or
otherwise, based on fraud, or a willful misrepresentation or willful breach of
warranty hereunder.
(iii)SELLER and GPRE shall not have any liability under Section 8.1(a) for any
incidental, punitive or consequential damages or lost profits and damages
arising from any Loss, or from any changes in any Law occurring after the date
of this Agreement;
(iv)SELLER and GPRE shall not be liable for any Losses resulting from or
relating to any inaccuracy in or breach of any representation or warranty in
this Agreement, if the party seeking indemnification for such Losses had
knowledge of such breach before Closing;
(v)BUYER shall preserve its right to pursue a claim under Section 8.1(a) if
BUYER, prior to the expiration of the applicable period, commences a litigation
proceeding in a court described in Section 11.15 with respect to the applicable
breach of representation or warranty following delivery of a notice that
constitutes an Indemnification Notice, but only with respect to the content of,
and on the basis set forth in, such Indemnification Notice;


2.Indemnification By BUYER
. Subject to the terms and conditions of this Article 8, BUYER shall indemnify
and hold harmless SELLER and its Affiliates, and the directors, officers,
employees and controlling persons of the foregoing, from and against all Losses
asserted against or incurred by any such person or entity as a result of any (a)
breach of the representations and warranties of BUYER contained in this
Agreement, (b) breach of the covenants of BUYER contained in this Agreement, (c)
Assumed Liabilities; or (d) operation or ownership by BUYER of the Business or
the Purchased Assets on or after the Closing Date. All such representations,
warranties and covenants shall survive the Closing Date for a period of eighteen
months.
3.Procedures Relating to Indemnification Between SELLER and BUYER
. Following the discovery of any facts or conditions that could reasonably be
expected to give rise to a Loss or Losses for which indemnification under this
Article 8 can be obtained, the Party seeking indemnification under this Article
8 (the “Indemnified Party”) shall, within 30 days thereafter, provide written
notice to the Party from whom indemnification is sought (the “Indemnifying
Party”), setting forth the specific facts and circumstances, in reasonable
detail, relating to such Loss or Losses, the amount of Loss or Losses (or a
non-binding, reasonable estimate thereof if the actual amount is not known or
not capable of reasonable calculation) and the specific Section(s) of this
Agreement upon which the Indemnified Party is relying in seeking such
indemnification (an “Indemnification Notice”). An Indemnified Party shall not be
entitled to indemnification with respect to any matter as to which such
Indemnified Party fails to provide an Indemnification Notice in accordance with
this Section 8.3.
4.Procedures Relating to Indemnification for Third Party Claims
.
(a)Notice. In order for an Indemnified Party to be entitled to any
indemnification provided for under this Agreement arising out of or involving a
claim or demand made by any third party, including any Governmental Entity (a
“Third Party Claim”), the Indemnified Party must provide an Indemnification
Notice to the Indemnifying Party relating to the Third Party Claim as soon as
possible after the Indemnified Party's receipt of written notice of the Third
Party Claim, but in no event later than 30 days thereafter and in no event more
than five Business Days after being served with any summons, complaint or
similar legal process. Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, within five Business Days after the Indemnified Party's
receipt thereof, copies of all notices and documents, including all court
papers, received by the Indemnified Party relating to the Third Party Claim. An
Indemnified Party shall not be entitled to indemnification with respect to any
matter as to which such Indemnified Party fails to provide an Indemnification
Notice in accordance with this Section 8.4.

25

--------------------------------------------------------------------------------




(b)Defense. If a Third Party Claim is made against an Indemnified Party, then
the Indemnifying Party shall be entitled to participate in the defense of the
Third Party Claim and, if the Indemnifying Party so chooses, to assume the
defense of the Third Party Claim. If the Indemnifying Party so elects to assume
the defense of a Third Party Claim, then the Indemnifying Party shall not be
liable to the Indemnified Party for legal expenses incurred by the Indemnified
Party in connection with the defense of the Third Party Claim. If the
Indemnifying Party assumes such defense, then the Indemnified Party shall have
the right to participate in the defense of the Third Party Claim and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood, however, that the Indemnifying Party
shall control such defense. If the Indemnifying Party chooses to defend any
Third Party Claim, then BUYER and SELLER shall cooperate in the defense of the
Third Party Claim. Such cooperation shall include the retention and (upon the
Indemnifying Party's request) the provision to the Indemnifying Party of records
that are reasonably relevant to the Third Party Claim and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided. If the Indemnifying Party, within a
reasonable time after receipt of an Indemnification Notice relating to a Third
Party Claim, chooses not to assume defense of the Third Party Claim or fails to
defend the Third Party Claim actively and in good faith, then the Indemnified
Party shall (upon further notice to the Indemnifying Party) have the right to
undertake the defense of the Third Party Claim at the expense of the
Indemnifying Party.
5.Insurance Effect
. The obligation of the Indemnifying Party to indemnify the Indemnified Party
against any Losses under this Article 8 shall be reduced by the amount of any
insurance proceeds receivable by the Indemnified Party from third party insurers
with respect to such Losses or the underlying factors with respect to such
Losses.
6.No Offset
. An Indemnified Party shall have no right to satisfy, in whole or in part, any
amounts owing to the Indemnified Party under this Agreement, including this
Article 8, by setting off any amounts owed to the Indemnifying Party by the
Indemnified Party.
7.Exclusive Remedy
. Except for the rights and remedies pursuant to Section 2.5, the exclusive
remedy provisions of Section 5.7, the right to rely on the conditions set forth
in Article 6 or Article 7 (as applicable) and the right to terminate this
Agreement as set forth in Article 10, the indemnification provisions of this
Article 8 shall be the sole and exclusive remedy with respect to any and all
claims arising out of or relating to SELLER, the Business, the Purchased Assets
and the Assumed Liabilities, this Agreement, the negotiation and execution of
this Agreement or any contract entered into pursuant to this Agreement (except
to the extent otherwise expressly set forth therein) or the performance by the
Parties of its or their terms, and no other remedy shall be had pursuant to any
contract, misrepresentation or tort theory or otherwise by SELLER or BUYER and
their respective officers, directors, employees, agents, affiliates, attorneys,
consultants, insurers, successors and assigns, all such remedies being hereby
expressly waived to the fullest extent permitted under applicable Law.
9.
CLOSING

1.Closing Date
. Unless this Agreement shall have been terminated pursuant to Section 10.1, and
provided that the conditions set forth in Article 6 and Article 7 are satisfied
or waived, the closing with respect to the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of SELLER at 10:00
a.m., local time, on December 3, 2012. The actual date of the Closing is
referred to as the “Closing Date.” If the Closing occurs, then the Closing shall
be deemed to have become effective as of 12:01a.m. on the Closing Date.
2.Items to be Delivered by SELLER
. At the Closing, SELLER shall deliver to BUYER the following documents, in each
case duly executed or otherwise in proper form:

26

--------------------------------------------------------------------------------




(a)Compliance Certificate. The certificate described in Section 6.1, in form and
substance reasonable satisfactory to SELLER and BUYER;
(b)Certified Resolutions. A copy of the resolutions of the Board of Directors
and unitholders of SELLER authorizing and approving this Agreement and the
consummation of the transactions contemplated hereby, certified by the Secretary
of SELLER;
(c)Instruments of Conveyance. Such warranty deeds, bills of sale with warranties
of title, lease assignments with required consents, waivers of rights of
refusal, waivers of options to purchase, and other instruments of conveyance and
assignment as are necessary to vest in BUYER all right, title and interest of
SELLER in and to the Purchased Assets, subject only to Permitted Liens, in form
and substance reasonably satisfactory to SELLER and BUYER;
(d)Title Insurance. With respect to the Real Property comprising the Facilities,
title insurance polices or “marked up” title insurance commitments equivalent to
title insurance policies, dated as of the Closing Date, and issued in the form
of standard ALTA Form 2006 owner's insurance policies, with endorsements
reasonably acceptable to BUYER, in the amount of the Purchase Price allocable to
the Real Property as set forth in the Purchase Price Allocation (or, if a
dispute regarding BUYER's proposed Purchase Price Allocation exists as of the
Closing, then in the amount of BUYER's proposed Purchase Price Allocation),
insuring BUYER's fee simple title and leasehold estate in such Real Property as
of the Closing Date, subject only to Permitted Liens; and
(e)If applicable the waiting period under the HSR Act shall have expired and the
SELLER shall have obtained any consent, approval, order or authorization of, or
registration with any Governmental Authority required to be obtained or made in
connection with this Agreement.
(f)Iowa and Tennessee Certification. SELLER shall deliver its certification that
there is no Iowa or Tennessee delinquent tax, interest or penalty is unpaid as
of the Closing Date. .
(g)Other Documents. All other documents, instruments or writings required to be
delivered to BUYER at or prior to the Closing pursuant to this Agreement and
such other certificates of authority and documents as BUYER reasonably requests.
3.Items to be Delivered by BUYER
. At the Closing, BUYER shall deliver to SELLER the wire transfer as required by
Section 2.2(b) and the following documents, in each case duly executed or
otherwise in proper form:
(a)Compliance Certificate. The certificate described in Section 7.1, in form and
substance reasonably satisfactory to SELLER and BUYER;
(b)Certified Resolutions. A copy of the resolutions of the Board of Directors of
BUYER authorizing and approving this Agreement and the consummation of the
transactions contemplated hereby, certified by the Secretary of BUYER (BUYER may
redact therefrom confidential information);
(c)Assumption of Liabilities. Such undertakings and instruments of assumption as
are necessary to evidence BUYER's assumption of the Assumed Liabilities, in form
and substance reasonably satisfactory to BUYER and SELLER; and
(d) HSR Act. If applicable the waiting period under the HSR Act shall have
expired and the BUYER shall have obtained any consent, approval, order or
authorization of, or registration with any Governmental Authority required to be
obtained or made in connection with this Agreement.
(e)Other Documents. All other documents, instruments or writings required to be
delivered to SELLER at or prior to the Closing pursuant to this Agreement and
such other certificates of authority and documents as SELLER reasonably
requests.
10.
TERMINATION

1.General
. This Agreement may be terminated only as follows:
(a)By the written agreement of SELLER and BUYER; or
(b)By SELLER or BUYER if the Closing shall not have occurred on or prior to
December 31, 2012 or such other date as the Parties agree to in writing;
(c)By SELLER or BUYER if any Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any Law or Order, or refused to grant any
required consent or approval, that has the effect of making the consummation of
the transactions contemplated by this

27

--------------------------------------------------------------------------------




Agreement illegal or that otherwise prohibits consummation of such transactions
and such Order or other action shall have become final and non-appealable;
(d)By SELLER or BUYER in the event of material breach, by the other party, of
any representation, warranty, covenant or obligation hereunder which after
notice, have not been cured, and individually or in the aggregate could be
reasonably expected to have a Material Adverse Effect;
(e) By BUYER or SELLER in the event of a GPRE Adverse Recommendation; or


(f) By BUYER, for a breach of any provision of Section 5.12.


provided, however, that a termination of this Agreement pursuant to Section
10.1(b) or (d) may only be asserted by a Party who is not in breach in any
material respect of any of its representations, warranties, covenants or
obligations set forth in this Agreement which breach would otherwise allow the
other Party to refuse to consummate the transactions contemplated by this
Agreement due to the condition set forth in Section 6.1 or Section 7.1, as
applicable.
2.Post-Termination Obligations
. To terminate this Agreement as provided in subclause (b). (c) or (d) of
Section 10.1, the terminating Party shall provide the other Party with written
notice of its election to terminate this Agreement, and upon delivery of such
written notice in accordance with Section 11.8:
(a)The obligations to complete the transactions contemplated hereby shall be
terminated, without further action by any Party;
(b)BUYER shall return all documents and other materials relating to the
transactions contemplated by this Agreement received from or on behalf of SELLER
(and all copies thereof), whether so obtained before, on or after the execution
and delivery of this Agreement, to SELLER; and
(c)All information relating to SELLER, the Business or the transactions
contemplated by this Agreement received or accumulated by BUYER or its
representatives shall be treated as “Confidential Information” in accordance
with the Confidentiality Agreement (as supplemented by this Agreement), which
shall remain in full force and effect, as supplemented by this Agreement,
notwithstanding the termination of this Agreement.
3.Liquidated Damages in Event of Termination
(a). If this Agreement is terminated as provided in Section 10.1, then this
Agreement shall forthwith become wholly void and of no further force and effect,
and there shall be no liability under this Agreement on the part of SELLER or
BUYER, except (a) that the respective obligations of SELLER or BUYER, as the
case may be, under Sections 10.2(b), 10.2(c), 11.1 and 11.9 (and the
Confidentiality Agreement) shall remain in full force and effect and (b) that
any Party terminating this Agreement pursuant to Section 10.1(b) or 10.1(d)
shall have the right to recover liquidated damages sustained by such Party as a
result of any breach by the other Party, or for fraud or willful
misrepresentation, in the amount of $5,750,000; provided, however, that (a) the
Party seeking such relief is not itself in breach of any representation,
warranty, covenant or agreement contained in this Agreement under circumstances
which would have permitted the other Party to terminate the Agreement under
Section 10.1, and (b) failure to close arising solely as a result of the failure
of the conditions precedent set forth in Sections 6.4, 6.5 or 7.4 shall not
constitute a breach of a representation, warranty, covenant or agreement giving
rise to the liquidated damages described in this Section 10.3. The Parties
acknowledge that the amount of their respective damages in the event of such a
breach by the other Party will be difficult to calculate with precision, and the
amount provided as liquidated damages represents their negotiated agreement as
to the amount thereof, in lieu of any actual or other damage claim, in law or in
equity, to be asserted hereunder. The Parties also agree that such

28

--------------------------------------------------------------------------------




Liquidated Damages are intended to represent estimated actual damages and are
not intended as a penalty.




11.
MISCELLANEOUS

1.Publicity
. Except to the extent required by law or the rules of any securities exchange
or commission, no public release or announcement relating to the transactions
contemplated by this Agreement shall be issued or made by or on behalf of any
Party without the prior written consent of the other Party (which consent shall
not be unreasonably withheld, delayed or conditioned). SELLER and BUYER shall
issue a press release upon execution of this Agreement as may be required to
meet each party's respective legal and regulatory requirements and may each
issue a press release on the Closing Date, provided that the Party issuing the
release shall obtain the other Party's approval of the release prior to its
issuance (which approval shall not be unreasonably withheld, conditioned or
delayed).
2.Bulk Transfer Laws
. Each Party hereby waives compliance by the other with the provisions of the
bulk transfer, bulk sales or similar Law of any jurisdiction.
3.Assignment
. Neither Party shall assign, transfer or encumber this Agreement, or its rights
or obligations under this Agreement, in whole or in part, voluntarily or by
operation of Law, without the prior written consent of the other Party, provided
that BUYER may assign the Agreement to an Affiliated entity, and any attempted
assignment, transfer or encumbrance without such consent shall be void and
without effect.
4.Parties in Interest
. This Agreement shall be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective permitted successors and
permitted assigns.
5.Law Governing Agreement
. This Agreement shall be construed and interpreted according to the Laws of the
State of Delaware, excluding any choice of law rules that may direct the
application of the Laws of another jurisdiction.
6.Amendment
. No amendments or supplements to this Agreement shall be valid or binding
unless set forth in a written agreement executed and delivered by both Parties.
7.Waiver
. No waiver by any Party of any of the provisions of this Agreement shall be
effective unless set forth in a written instrument executed and delivered by the
Party so waiving. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement shall be deemed to constitute a waiver by the Party
taking such action of compliance with any representations, warranties or
covenants set forth in this Agreement and in any documents delivered or to be
delivered pursuant to this Agreement. The waiver by any Party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
8.Notice
. All notices, requests, demands and other communications under this Agreement
shall be given in writing and shall be personally delivered, sent by facsimile
transmission, sent by registered or certified U.S. mail, return receipt
requested and postage prepaid, or sent by private overnight mail courier
service, as follows:
(a)If to BUYER, to:

29

--------------------------------------------------------------------------------




The Andersons, Inc.
480 West Dussel Drive
Maumee, Ohio 43537
Attention: President, Grain Group
Facsimile: (419) 891-6588


(with a copy to)


The Andersons, Inc.
480 West Dussel Drive
Maumee, Ohio 43537
Attention: General Counsel
Facsimile: (419) 891-6695
(b)If to SELLER, to:
Green Plains Renewable Energy, Inc.
450 Regency Parkway Suite 400
Omaha NE 68114
Attention: Todd Becker, President & CEO
Facsimile: (402) 884-8776


(with a copy to)


Green Plains Renewable Energy, Inc.
450 Regency Parkway Suite 400
Omaha NE 68114
Attention: Michelle Mapes, EVP - General Counsel & Corporate Secretary
Facsimile: (402) 884-8776
or to such other person or address as any Party shall have specified by notice
in writing to the other Party. If personally delivered, then such communication
shall be deemed delivered upon actual receipt; if sent by facsimile
transmission, then such communication shall be deemed delivered the day of the
transmission or, if the transmission is not made on a Business Day, the first
Business Day after transmission (and sender shall bear the burden of proof of
delivery); if sent by U.S. mail, then such communication shall be deemed
delivered as of the date of delivery indicated on the receipt issued by the
relevant postal service or, if the addressee fails or refuses to accept
delivery, as of the date of such failure or refusal; and if sent by overnight
courier, then such communication shall be deemed delivered upon receipt.
9.Expenses
. Regardless of whether or not the transactions contemplated hereby are
consummated:
(a)Transfer Taxes. Any sales Tax, use Tax, documentary stamp Tax, transfer Tax,
motor vehicle Tax, registration Tax or other Tax or recording expense or
notarial fee attributable to, imposed upon or arising from the transactions
contemplated by this Agreement (or by the other documents and instruments to be
executed and delivered pursuant to this Agreement) shall be paid solely by
BUYER. Notwithstanding the foregoing, any transfer or conveyance fee or tax due
upon the transfer of title to the Real Property from SELLER to BUYER shall be
paid solely by SELLER at Closing. BUYER shall file all Tax Returns with respect
to such Taxes. BUYER shall timely execute and deliver to SELLER such
certificates or forms as may be necessary and appropriate for BUYER to establish
an exemption from (or otherwise reduce) such Taxes.
(b)Phase II Environmental Assessments. Each Party shall be responsible for 50%
of the actual out-of-pocket expenses associated with the procurement of the
Phase II Environmental Assessments agreed by the Parties to be obtained for this
transaction and described in Schedule 3.1(k). The Parties shall cooperate to
facilitate reimbursement of a particular Party as necessary to facilitate
compliance with the intent of this Section 11.9(b).

30

--------------------------------------------------------------------------------




(c)Other. Except to the extent otherwise expressly set forth in this Agreement,
each Party shall bear its own expenses and the expenses of its counsel and other
agents in connection with the transactions contemplated by this Agreement,
including in connection with claims by any person or entity that it is entitled
to brokerage commissions or finder's fees as a result of the action of such
Party.
10.Schedules
. Any fact or item disclosed on any Schedule and Exhibits to this Agreement
shall be deemed disclosed on all other Schedules to this Agreement to which such
fact or item may reasonably apply so long as such disclosure is in sufficient
detail to enable a reasonable person to identify the facts or items to which it
applies. The Schedules (and Exhibits) to this Agreement are qualified in their
entirety by reference to specific provisions of this Agreement. The appearance
on a Schedule to this Agreement of a matter is not, by itself, intended to
constitute and shall not be construed as an admission or indication that such
matter is required to be disclosed, nor shall such disclosure be construed as an
admission or indication that such information would be material or have a
Material Adverse Effect or that such item did not arise in the ordinary course
of business or be deemed to establish a standard of materiality. Such additional
matters are set forth on the Schedules to this Agreement for informational
purposes only. No disclosure on the Schedules to this Agreement relating to any
possible breach or violation of any contract, Law or Order shall be construed as
an admission or indication that any such breach or violation exists or has
actually occurred. References on the Schedules to this Agreement to any
contract, Benefit Plan, Order or legal proceeding are qualified in their
entirety by reference to more detailed information in the documents attached
thereto or previously delivered or made available to BUYER and its
representatives. Prior to the Closing, SELLER shall have the right to
supplement, modify or update the Schedules to this Agreement. Upon delivery of
any such supplements, modifications or updates, the Schedules to this Agreement
shall be deemed amended for all purposes of this Agreement; provided, however,
that, solely for purposes of determining whether the condition set forth in
Section 6.1 is satisfied, the Schedules to this Agreement shall be deemed to
include only (a) the information contained in such supplements, modifications or
updates relating to acts, omissions, occurrences, developments, conditions or
other circumstances that both (i) arose or occurred after the date of this
Agreement and (ii) did not arise or occur as a direct result of the negligence
or willful misconduct of SELLER and (b) the information originally contained in
the Schedules to this Agreement as of the date of this Agreement. SELLER's right
to supplement, modify or update the Schedules to this Agreement shall include
the right to add new Schedules to this Agreement that qualify representations
and warranties set forth in Article 3 that do not currently reference any
Schedule to this Agreement. In that event, the applicable representations and
warranties set forth in Article 3 shall be deemed modified to refer to, and to
be subject to, the qualifications set forth in such new Schedules to this
Agreement. If SELLER shall elect to supplement, modify or update any Schedule,
or add a new Schedule, BUYER shall be entitled to review any such changed or new
Schedule, and to terminate this Agreement if the disclosures revealed therein
are not acceptable to BUYER, or if BUYER and SELLER are unable to resolve any
concerns expressed by BUYER as a result thereof.
11.Interpretive Provisions
. The term “knowledge” when used in the phrases “to the knowledge of SELLER” or
“SELLER has no knowledge” or words of similar import shall mean, and shall be
limited to, the actual knowledge of Todd Becker, Jerry Peters, and Kirk Johnson,
after due inquiry and shall include only their actual present knowledge, without
any imputation of the actual or imputed knowledge of any other person. The terms
“including” and “include” shall mean “including without limitation” and “include
without limitation,” respectively.
12.Section Headings; Table of Contents
. The Section headings contained in this Agreement and the Table of Contents to
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
13.Severability
. If any provision of this Agreement shall be declared by any court of competent
jurisdiction to be illegal, void or unenforceable, then such provisions shall be
construed so that the remaining provisions of this Agreement shall not be
affected, but shall remain in full force and effect, and any such illegal, void
or

31

--------------------------------------------------------------------------------




unenforceable provisions shall be deemed, without further action on the part of
any person or entity, to be modified, amended and/or limited, but only to the
extent necessary to render the same valid and enforceable in the applicable
jurisdiction.
14.No Strict Construction
. Notwithstanding the fact that this Agreement has been drafted or prepared by
one of the Parties, each Party confirms that both it and its counsel have
reviewed, negotiated and adopted this Agreement as the joint agreement and
understanding of the Parties. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.
15.Jurisdiction; Venue; Waiver of Jury Trial
. BUYER irrevocably and unconditionally submits to the exclusive jurisdiction of
any state or federal court sitting in the City of Wilmington, Delaware over any
suit, action or proceeding arising out of or relating to this Agreement. Without
limitation of other means of service, BUYER agrees that service of any process,
summons, notice or document with respect to any action, suit or proceeding may
be served on it in accordance with the notice provisions set forth in Section
11.8. BUYER irrevocably and unconditionally waives any objection to the laying
of venue of any such suit, action or proceeding brought in any such court and
any claim that such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. BUYER agrees that a final judgment in any
such suit, action or proceeding brought in any such court shall be conclusive
and binding upon BUYER and may be enforced, by suit upon such judgment, in any
other courts to whose jurisdiction BUYER is or may be subject. BUYER hereby
waives its rights to a trial by jury of any claim or cause of action arising out
of or relating to BUYER's investigation of SELLER, the Business, the Purchased
Assets or the Assumed Liabilities, this Agreement, the negotiation and execution
of this Agreement or any contract entered into pursuant to this Agreement
(except to the extent otherwise expressly set forth therein) or the performance
by the Parties of its or their terms in any suit, action or proceeding of any
type brought by one Party against any other Party, regardless of the basis of
the claim or cause of action.
16.Entire Agreement
. This Agreement (including the Schedules and Exhibits to this Agreement) and
the Confidentiality Agreement constitute the entire agreement, and supersede all
prior agreements and understandings, between the Parties with respect to the
subject matter hereof; there are no conditions to this Agreement that are not
expressly set forth in this Agreement.
17.Counterparts.
This Agreement may be executed by signatures exchanged via facsimile or other
electronic means and in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.
11.18    No Third Party Beneficiaries.    This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.


11.19 Definitions
. For purposes of this Agreement, the term:
“Affiliate” or a person "affiliated" with, a specified person, is a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified.

32

--------------------------------------------------------------------------------




“Agreement” shall have the meaning set forth in the preamble of this Asset
Purchase Agreement.
“Asset and Liability Statement” shall have the meaning set forth in Section
3.1(e)(ii)
“Assumed Contracts” shall have the meaning set forth in Section 1.1(f).
“Assumed Liabilities” shall have the meaning set forth in Section 1.3.
“Beneficial Rights” shall have the meaning set forth in Section 5.14.
“Benefit Plans” shall have the meaning set forth in Section 3.1(o).
“Business” shall have the meaning set forth in the recitals of this Agreement.
“Business Day” shall mean any day other than Saturday, Sunday or other day on
which commercial banks in the State of Iowa are authorized or required by Law to
be closed.
“BUYER” shall have the meaning set forth in the preamble of this Agreement.
“Closing” shall have the meaning set forth in Section 9.1.
“Closing Date” shall have the meaning set forth in Section 9.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
“Confidentiality Agreement” shall have the meaning set forth in Section 4.1.
“Competitor” shall mean any person or entity that now or hereafter engages in or
attempts to engage in the purchase, sale, storage, drying and/or handling of
grain, agronomy services, plant nutrients, fuel and related farm supply products
and services.
“Current Non-Grain Assets” shall mean all current assets of the SELLER, as
determined in accordance with GAAP, other than Grain, Cash and Cash Equivalents
“Current Non-Grain Liabilities” shall mean all current liabilities of the
SELLER, as determined in accordance with GAAP, other than those arising from the
purchase of Grain
“Delayed Price Contract”shall have the meaning set forth Section 1.1(c).
“Environmental Laws” shall mean all Laws regarding protection of human health or
the environment, including Laws pertaining to Hazardous Substances or the
protection of the quality of the ambient air, soil, surface water or
groundwater, in effect as of the date of this Agreement.


“Excluded Assets” means all rights and assets of SELLER other than the Purchased
Assets, including those rights and assets that are described in Section 1.2.
“Excluded Liabilities” means all liabilities of SELLER other than the Assumed
Liabilities.
“Facility” shall have the meaning set forth in the recitals of this Agreement.

33

--------------------------------------------------------------------------------




“Governmental Entity” shall mean any court, arbitrator or governmental
department, commission, board, bureau, agency, authority, instrumentality or
other body, whether federal, state, local, foreign or other.
“Grain” shall have the meaning set forth in Section 1.1(c).
“Grain Contracts” shall have the meaning set forth in Section 1.1(c).
“Grain Purchase Contract” shall have the meaning set forth in Section 1.1(c).
“Grain Sale Contract” shall have the meaning set forth in Section 1.1(c).
“Great Lakes” shall have the meaning set forth in Section 1.1(h).
“Hazardous Substance” shall mean all pollutants, contaminants, chemicals,
compounds or industrial, toxic, hazardous or petroleum or petroleum-based
substances or wastes, waste waters or byproducts, including asbestos,
polychlorinated biphenyls, urea formaldehyde, petroleum and petroleum factions
or by-products, and any other substances subject to regulation under any
Environmental Law.
“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
“Indemnification Notice” shall have the meaning set forth in Section 8.3.
“Indemnified Party” shall have the meaning set forth in Section 8.3.
“Indemnifying Party” shall have the meaning set forth in Section 8.3.
“Interim Balance Sheet “ shall have the meaning set forth in Section 2.2(e).
“Interim Balance Sheet Date” shall mean September 30, 2012.
“Inventory” shall have the meaning set forth in Section 1.1(c).
“Laws” shall mean any federal, state, local, foreign or other statute, law,
ordinance, rule or regulation.
“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind.
“Loss” shall mean (a) all debts, liabilities and obligations owed to or at the
behest of any other person or entity which are due and payable; (b) all losses,
damages, judgments, awards, penalties and settlements; (c) all demands, claims,
suits, actions, causes of action, proceedings and assessments resulting in an
actual loss; and (d) all costs and expenses (including interest (but excluding
prejudgment interest in any litigated or arbitrated matter other than that
payable to a third party), court costs and reasonable fees and expenses of
attorneys and expert witnesses) of investigating, defending or asserting any of
the foregoing.
“Material Adverse Change” shall mean any change in the Business that has a
Material Adverse Effect.
“Material Adverse Effect” shall mean a material adverse effect on the assets,
financial condition or results of operations of the Business taken as whole.
Notwithstanding the foregoing, (a) Transaction Developments shall not be deemed,
either alone or in combination, to constitute a Material

34

--------------------------------------------------------------------------------




Adverse Effect; (b) no change, event, circumstance, development, occurrence or
effect arising from or attributable or relating to any Transaction Developments
shall be taken in account in determining whether there has been a Material
Adverse Effect or in determining the scope of a Material Adverse Effect; and (c)
no changes in general local, domestic, foreign or international economic
conditions, changes affecting generally the industry or markets in which the
Business operates, acts of war, acts of God, sabotage or terrorism, military
actions or the escalation thereof, any changes in applicable laws or accounting
rules or principles including changes in GAAP shall be taken into account in
determining whether there has been a Material Adverse Effect.
“Material Contract” shall have the meaning set forth in Section 3.1(n).
“Measurement Date” shall have the meaning set forth in Section 2.3(a).
“MetLife Note Credit” shall have the meaning set forth in Section 2.1 (c)(i).
“Nutrients” shall have the meaning set forth in Section 1.1(c).
“Orders” shall mean any order, writ, injunction, judgment, plan or decree of any
Governmental Entity.
“Parts” shall mean all spare parts for equipment comprising the Purchased
Assets.
“Party” or “Parties” shall mean SELLER and/or BUYER, as the case may be.
“Permitted Liens” shall mean (a) Liens for current Taxes and assessments not yet
due and payable, (b) Liens as reflected in title records relating to the Real
Property and approved by BUYER in its sole discretion as Assumed Liabilities,
and (c) Liens not relating to the Real Property, that, individually or in the
aggregate, do not materially detract from the value, or impair in any material
manner the use, of the Purchased Assets subject thereto.
“Proprietary Information” shall mean all ideas, information, knowledge and
discoveries that are not generally known in the trade or industry and about
which SELLER has knowledge solely as a result of its participation in, or
beneficial ownership of, the Business prior to the Closing Date. Notwithstanding
the foregoing, “Proprietary Information” shall not mean or include any idea,
information, knowledge or discovery that (a) is or becomes generally available
to the public other than as a result of a disclosure by SELLER after the Closing
Date in violation of its obligations under Section 5.3(b), (b) constitutes an
Excluded Asset or (c) relates primarily to an Excluded Asset or an Excluded
Liability.
“Purchased Assets” shall have the meaning set forth in Section 1.1.
“Purchase Price” shall have the meaning set forth in Section 2.1.
“Purchase Price Allocation” shall have the meaning set forth in Section 2.3.
“Receivable” shall mean SELLER's accounts receivable from the sales in the
ordinary course of business prior to the Closing Date.
“SELLER” shall have the meaning set forth in the preamble of this Agreement.
“Taxes” shall mean any and all federal, state, local, foreign or other taxes of
any kind (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any tax authority,
including taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers' compensation, unemployment
compensation, or net worth, sale of ethanol and

35

--------------------------------------------------------------------------------




petroleum based fuels, and taxes or other charges in the nature of excise,
withholding, ad valorem or value added.
“Tax Return” shall mean any return, declaration, report, estimate, claim for
refund, or information return or statement relating to, or required to be filed
in connection with, any Taxes, including any schedule, form, attachment or
amendment.
“Third Party Claim” shall have the meaning set forth in Section 8.4(a).
“Transaction Developments” shall mean (a) any acts or omissions of BUYER prior
to the Closing Date, (b) any acts or omissions contemplated by this Agreement,
(c) the execution, delivery and performance of this Agreement, (d) the
announcement by BUYER or SELLER of its execution and delivery of this Agreement
and/or (e) any acts or omissions taken at the request, or with the approval, of
BUYER.
“Transferred Employees” shall mean those employees of SELLER that are hired by
BUYER.
“Transferred Intellectual Property” shall have the meaning set forth in Section
1.1(e)
“Transition Services” shall have the meaning set forth in Section 5.8.


Where any group or category of items or matters is defined collectively in the
plural number, any item or matter within such definition may be referred to
using such defined term in the singular number, and vice versa.
[The next page is the signature page.]

36

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and deliver this Asset Purchase Agreement as of the day and year first
written above.
GREEN PLAINS GRAIN COMPANY LLC




By:     /s/ Todd Becker                        
Name:     Todd Becker
Title:     President & Chief Executive Officer




GREEN PLAINS GRAIN COMPANY TN LLC




By:     /s/ Todd Becker                        
Name:     Todd Becker
Title:     President & Chief Executive Officer












THE ANDERSONS, INC.




By:     /s/ Dennis Addis                        
Name:    Dennis Addis
Title:     President, Grain Group












The undersigned Green Plains Renewable Energy LLC (“GPRE”), as sole or majority
owner (directly or indirectly) of each of the SELLERS hereby joins the foregoing
Agreement for the purpose of agreeing to be bound by the terms and conditions of
Section 5.3, 5.12, 5.13 and Section 8 thereof.




GREEN PLAINS RENEWABLE ENERGY, INC.




By:     /s/ Todd Becker                        
Name:     Todd Becker
Title:     President & Chief Executive Officer





37